      Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 1 of 91




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

MWK RECRUITING, INC.
           Plaintiff,
      v.                                Civil Action No. 1:18-cv-00444
EVAN P. JOWERS, YULIYA
VINOKUROVA, ALEJANDRO VARGAS,
and LEGIS VENTURES (HK) COMPANY
LIMITED (aka Jowers / Vargas),
           Defendants.


EVAN P. JOWERS

          Counterclaimant,

     v.

MWK RECRUITING, INC., ROBERT E.
KINNEY, MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC, COUNSEL
UNLIMITED LLC, and KINNEY
RECRUITING LIMITED

          Counter-defendants.


EVAN P. JOWERS’S RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS
          COUNSEL FOR PLAINTIFF AND COUNTER-DEFENDANTS
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 2 of 91




                                                TABLE OF CONTENTS



TABLE OF AUTHORITIES....................................................................................................... ii

    I.        INTRODUCTION ..................................................................................................... 1

    II.       RELEVANT PROCEDURAL BACKGROUND ....................................................... 2

    III.      ARGUMENT ............................................................................................................ 3

    A. Legal Standards ................................................................................................................ 3

    B. The Court Should Disqualify Kinney from Appearing as Counsel for MWK and the
    Counter-Defendants Because He Is a Necessary Witness in this Case .................................... 4

    C. Kinney’s Intimate Involvement With Witnesses and Facts Warrant Disqualification......... 6

    D. Jowers Has Suffered, and Will Continue to Suffer, Prejudice if Kinney Continues to
    Represent All Kinney Entities ............................................................................................... 8

    IV.       CONCLUSION ....................................................................................................... 10

CERTIFICATE OF CONFERRING ......................................................................................... 13

DECLARATION OF ROBERT TAULER ................................................................................ 11

CERTIFICATE OF SERVICE .................................................................................................. 13




RENEWED MOTION TO DISQUALIFY                                                                                                            i
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 3 of 91




                                           TABLE OF AUTHORITIES

Cases

Boettcher v. N. Tr., N.A., (S.D. Tex. May 18, 2009) No. 4:08-2217, 2009 WL 10695753 ............ 6

Crossroads Sys. (Texas), Inc. v. Dot Hill Sys. Corp., No. A-03-CA-754-SS, 2006 WL
  1544621 (W.D. Tex. May 31, 2006) ........................................................................................ 4

F.D.I.C. v. United States Fire Ins. Co., 50 F .3d 1304, 1317 (5th Cir. 1995) ............................ 2, 4

In re Dresser Indus., Inc., 972 F.2d 540 (5th Cir. 1992) .............................................................. 3

K.R. ex rel. Doe v. Clarity Child Guidance Ctr., 4 F. Supp. 3d 856 (W.D. Tex. 2014) ............. 3, 4

Rules

Western District of Texas Local Rule AT–7(a)............................................................................ 4

Other Authorities

ABA Model Code of Professional Responsibility .................................................................... 3, 4

American Bar Association Model Rules of Professional Conduct................................................ 3

Tex. Disc. R. Prof’l Conduct 3.08(a) ................................................................................... 3, 4, 6




RENEWED MOTION TO DISQUALIFY                                                                                                  ii
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 4 of 91




       Evan P. Jowers (“Jowers” or “Defendant”) respectfully renews its motion to disqualify

Robert E. Kinney (“Kinney”) from acting as counsel for the Kinney Entities in this case based on

the Court’s October 21, 2019 Order on Jowers’s Motion to Disqualify Robert E. Kinney as

Counsel (Dkt. 110), which denies Jowers’s first motion, stating “[s]hould Jowers wish to renew

his motion, he may do so later.”

       Defendant hastens to file another motion given the Court’s limited resources and the

many docket entries in this matter, however, Defendant believes the Court’s consideration is

necessary to the integrity and fairness of the proceedings.

                                     I. INTRODUCTION

       On October 21, 2019 the Court denied Mr. Jowers’ initial Motion to Disqualify Robert

Kinney as counsel for Plaintiff MWK Recruiting, Inc.1 (Dkt. 110.) The Court ruled at that time

that “unless and until Jowers can establish with a higher degree of certainty that Kinney is a

necessary witness with exclusive knowledge of matters likely to be the subjects of testimony, the

scope of the representation he may undertake is not a question for today.” (Dkt. 110 at 7.)

       Since the Court’s Order, Mr. Kinney has made clear in the context of discovery disputes

that he has exclusive knowledge of all subjects of testimony for each Kinney Entity. Kinney has

recently stated under oath that he “was the only person who had any role in drafting each

agreement at issue in the present lawsuit.” (Kinney Entities’ Motion for Protective Order,

November 2020, Dkt. 217-1 at ¶ 12.)(emphasis added). Additionally, Kinney has subsequently

made it clear on multiple occasions that he would be the only 30(b)(6) deponent for all of the

Kinney Entities (an admission Kinney made before reviewing the areas of testimony sought from



1
  MWK Recruiting has been merged into an entity called “Counsel Holdings.” MWK Recruiting,
Inc., Recruiting Partners GP, Inc., Kinney Recruiting LLC, Counsel Unlimited LLC, and Kinney
Recruiting Limited are referred to herein as the “Kinney Entities.”

RENEWED MOTION TO DISQUALIFY                                                                   1
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 5 of 91




each entity.) (Declaration of Robert Tauler [“Tauler Dec.”], Exhibit A) (“There are four

companies Jowers has sued, and I will be the corporate representative for each of them if you

decide to do a 30(b)(6) deposition of each.”).

       Indeed, Kinney himself contends in his Response to Jowers’s first motion for

disqualification, “matters for which the attorney was the sole possible witness, mak[e] him very

clearly a ‘necessary’ witness at the time of the motion to disqualify him.” (Dkt. 105 at

8)(emphasis added.) Given the undisputed facts that Kinney has exclusive knowledge of the

drafting of “every agreement at issue in the present lawsuit” and that Kinney is the sole 30(b)(6)

witness for every party in this case (besides Defendant), it is very clear that Kinney is a

necessary witness at this time.

       Other subsequent developments further establish that Kinney has scrambled his role as

attorney, witness, party, direct competitor, and employer of numerous witnesses detailed further

herein. F.D.I.C. v. United States Fire Ins. Co., 50 F .3d 1304, 1317 (5th Cir. 1995) (attorney’s

“disqualification [was] premised on a tangible and unavoidable scrambling of roles…”).

                   II.     RELEVANT PROCEDURAL BACKGROUND

       Jowers brought his initial motion to disqualify on October 7, 2019. (Dkt. 100). On

October 8, 2019, the Kinney Entities filed an Unopposed Motion to Extend Time to Respond to

Defendant’s Motion to Disqualify (Dkt. 101), extending Kinney Entities’ response deadline to

October 14, 2019. (Text Order, Oct. 9, 2019). The Kinney Entities responded a day late on

October 15, 2019 (Dkt. 105) The Court initially granted Jowers’s motion for disqualification on

October 17, 2019, stating that “Robert E. Kinney is DISQUALIFIED as counsel for the MWK

entities as of the filing of this Order.” (Dkt. 106.) The same day, Kinney was reinstated pending

an amended order (Dkt. 108.) The operative Amended Order Denying Jowers’s Motion to




RENEWED MOTION TO DISQUALIFY                                                                    2
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 6 of 91




Disqualify was entered on October 22, 2019. (Dkt. 110.) The Court ruled that “unless and until

Jowers can establish with a higher degree of certainty that Kinney is a necessary witness with

exclusive knowledge of matters likely to be the subjects of testimony, the scope of the

representation he may undertake is not a question for today.” (Dkt. 110 at 7.); see also, Tex.

Disc. R. Prof’l Conduct 3.08(a).

       The Court based its decision in part on the Kinney Entities’ argument that “it is far too

early to say whether Kinney is truly ‘the exclusive witness to a disputed fact.’” (Dkt. 110 at 7)

citing Kinney Entities Response Brief (Resp., Dkt. 105, at 6.) The Court explicitly adopted

Kinney’s statements in rendering its decision (“The MWK entities’ response is well taken”).

Kinney Entities’ Response Brief, that the Court relied upon, flatly stated that it was “[t]oo [e]arly

to [t]ell” whether Kinney was a necessary witness (Dkt. 105 at 5) because Kinney did not have

“exclusive knowledge or understanding of the disputed evidence.” (Id. at 6). Kinney Entities’

Response Brief was signed by Robert Kinney in his capacity as attorney. (Id. at 11.)

                                      III.    ARGUMENT

       A.       Legal Standards

        “Motions to disqualify attorneys are substantive motions, which are determined by

standards developed under federal law.” K.R. ex rel. Doe v. Clarity Child Guidance Ctr., 4 F.

Supp. 3d 856, 857 (W.D. Tex. 2014) (citing In re Dresser Indus., Inc., 972 F.2d 540, 543 (5th

Cir. 1992)). A motion to disqualify “filed in a federal district court is governed by at least four

separate ethical canons: the local rules of the district court in which the motion is brought, the

American Bar Association (‘ABA’) Model Rules of Professional Conduct (‘Model Rules’), the

ABA Model Code of Professional Responsibility (‘Model Code’), and the rules of professional

conduct employed by the bar of the state in which the court sits.” Crossroads Sys. (Texas), Inc. v.




RENEWED MOTION TO DISQUALIFY                                                                       3
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 7 of 91




Dot Hill Sys. Corp., No. A-03-CA-754-SS, 2006 WL 1544621, at *9 (W.D. Tex. May 31, 2006)

(citing F.D.I.C. v. U.S. Fire Ins. Co., 50 F .3d 1304, 1312 (5th Cir. 1995)).

       Texas Disciplinary Rule of Professional Conduct 3.08(a) (the “Texas Rules”) provides:

       A lawyer shall not accept or continue employment as an advocate before a
       tribunal ... if the lawyer knows or believes that the lawyer is or may be a witness
       necessary to establish an essential fact on behalf of the lawyer’s client, unless
       [certain enumerated exceptions apply].

Tex. Disc. R. Prof’l Conduct 3.08(a).2 The Texas Rules have been adopted by the Western

District of Texas. Clarity Child Guidance Ctr., 4 F. Supp. 3d at 858 (citing Local Rule AT–7(a).)

       B. The Court Should Disqualify Kinney from Appearing as Counsel for MWK and

           the Counter-Defendants Because He Is a Necessary Witness in this Case.

       Contrary to Kinney’s prior statements in this case, Kinney has recently stated, under oath,

in seeking a protective order for the Kinney Entities in November 2020, that he “was the only

person who had any role in drafting each agreement at issue in the present lawsuit.” (Dkt. 217-1

at ¶ 12.)(emphasis added). It cannot be disputed that Kinney’s exclusive knowledge of the

drafting of “every agreement at issue in the present lawsuit” renders him a necessary witness

given Counts III, V, and VI in the Second Amended Complaint concern breach of agreements

that Kinney drafted. (Second Amended Complaint, Dkt. 80.)

       In October of 2019, Kinney also falsely stated to the Court that he may not be the only

Rule 30(b)(6) witness for the Kinney Entities, stating at the time that “Rule 30(b)(6) does not

give Jowers the right to determine who would testify on behalf of any of the Kinney Entities as

their 30(b)(6) deponent in any case.” (Dkt. 217-1 at ¶ 8.) However, Kinney has made it clear on



2
 The Model Code likewise states that “[a] lawyer shall not accept or continue employment as an
advocate before a tribunal ... if the lawyer knows or believes that the lawyer is or may be a
witness necessary to establish an essential fact on behalf of the lawyer’s client [unless certain
enumerated exceptions apply].” Model Code of Prof’l Responsibility DR 5-101(B).

RENEWED MOTION TO DISQUALIFY                                                                    4
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 8 of 91




multiple occasions detailed below that he will be the only Rule 30(b)(6) deponent for all of the

Kinney Entities, and he did so before even reviewing the areas of testimony sought from each

entity.

          For example, on August 26, 2020, after Jowers served his first deposition notice to

Recruiting Partners GP, Inc., Kinney wrote in an email to Jowers’s counsel: “[t]here are four

companies Jowers has sued, and I will be the corporate representative for each of them if you

decide to do a 30(b)(6) deposition of each.”3 (Tauler Dec. ¶ 2, Ex A.)

          Jowers tried to depose a second Kinney Entity, Counsel Unlimited, LLC, in November

2020. In the parties’ meet and confer scheduling efforts, Kinney re-iterated to Jowers’s counsel,

“I told you that I would be the 30(b)(6) witness for any of the MWK Entities you wish to

depose.” (Tauler Dec. ¶ 3, Ex B.) Again, when Jowers sought confirmation that Kinney would be

the only witness for Counsel Unlimited, LLC, Kinney confirmed, “I will be the 30(b)(6) witness

for any and all of the Kinney entities, as I have told you several times.” (Tauler Dec. ¶ 4, Exhibit

C.)

          Thus, Kinney has made it abundantly clear that he is the sole individual who will testify

as a 30(b)(6) witness for any and all of the Kinney Entities, regardless of the area of testimony,

and certainly as to the 25 areas of testimony sought from Recruiting Partners, GP, Inc., and 17

different areas of testimony sought from Counsel Unlimited LLC (attached hereto for the Court’s

reference as Exhibits D & E to the Tauler Declaration.)

          In sum, Kinney is a necessary witness with exclusive knowledge of matters that are

relevant subjects of testimony (no objections were timely filed with respect to the relevance of

the categories). Accordingly, Kinney should be disqualified as counsel at this time.

3
  Presently, neither Robert Kinney nor Recruiting Partners GP, Inc. have been deposed as
anticipated by Jowers in his initial motion to disqualify. (Dkt. 100 at 10.)


RENEWED MOTION TO DISQUALIFY                                                                      5
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 9 of 91




       C.      Kinney’s Intimate Involvement With Witnesses and Facts Warrant

               Disqualification.

       The Court must disqualify Kinney from appearing as counsel in the entire proceeding

where, as here, he is “intimately involved with the parties and facts.” See Boettcher v. N. Tr.,

N.A., (S.D. Tex. May 18, 2009) No. 4:08-2217, 2009 WL 10695753, at *3. In Boettcher, the

attorney facing disqualification served as the decedent’s estate planner and communicated with

the entity that held the decedent’s IRA account. Id. at *1–2. The same attorney subsequently

represented the estate and trusts in the dispute that arose regarding the distribution of the

decedent’s estate. Id. at *2. Because these claims were “based on statements allegedly made to”

the attorney, and in light of the attorney’s involvement in the case, the Court concluded that he

was a necessary witness, warranting disqualification. Id. at *2–3. The Court declined to limit the

disqualification to representation during trial, explaining that “the degree to which [the attorney

was] so intimately involved with the parties and facts here” also required disqualification from

pretrial proceedings. Id. at *3. In reaching its decision, the Court in Boettcher noted that the rules

prohibiting attorneys’ dual role as counsel and witness “seek to prevent the prejudice or

confusion that may arise when a lawyer acts as an advocate and as a witness in the same

litigation,” and that “[a] lawyer who assumes these dual roles[] makes it unclear whether his

statements should be taken as proof or as an analysis of proof.” Id. at *2 (citing Comment 4,

Texas Rule 3.08.)

       Here, Kinney has blurred the lines between his multiple roles as employer, former

employer, party, and counsel. Specifically, Kinney has acted outside of the scope of the proper

duties of counsel when deposing current and former employees of the Kinney Entities, whom he

directly supervised and managed as their employer.




RENEWED MOTION TO DISQUALIFY                                                                        6
        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 10 of 91




       For example, Kinney, acting in his capacity as counsel during a deposition of Jowers’s

witness, Peter Gutensohn, a former employee of Kinney, used the deposition as an opportunity to

question Mr. Gutensohn about potential claims for breach of contract Kinney might have against

the witness:

       Q Thanks. Do you remember what your draw balance was when your
       employment was terminated?
       A It was big. Probably a couple of hundred thousand dollars.
       Q If I told you it was $254,433.77, would that sound accurate?
       A No. I think I'd -- I think I'd dispute the 77 cents.
       Q Were you paying any interest on that draw?
       A Not on the draws, no.
       Q Have you had to pay any of that money back?
       A You told me flat out you considered it uncons-- uncollectable and we're not
       going to pursue it.
       Q And did I ever tell you I had a contractual right to recover it?
       A Probably.
       MR. TAULER: Objection. Objection, you know, I think we're blurring the lines
       here between an attorney and a witness. You can ask questions in your capacity as
       an attorney, Mr. Kinney.
       BY MR. KINNEY:
       Q Did Mr. Kinney ever tell you that he was going to --
       A I'm a little confused as to who's talking about what here.
       (Tauler Dec. ¶ 7, Ex. F, Deposition Transcript of Peter Gutensohn at 103:11-
       104:10.)

       Kinney’s purported “contractual right” to recover $254,433.77 from Mr. Gutensohn (a

witness favorable to Mr. Jowers) is plainly not relevant to the claims or defenses in this action.

At best, Kinney is scrambling his multiple roles in a manner that impacts the proceedings

negatively. At worst, Kinney is using his platform as counsel, along with knowledge obtained as

former employer, to intimidate Mr. Gutensohn, an unfavorable third-party witness, in order to

improperly influence the witness’ testimony.

       Kinney has also used his dual role as counsel for the Kinney Entities, and employer of

Renee Sommers (an independent CPA), to assert “attorney-client” privilege regarding her search

for documents relevant to Mr. Jowers’ defense”:



RENEWED MOTION TO DISQUALIFY                                                                    7
        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 11 of 91




       Q. And you didn't look through that data in response to the documents we
       requested for today, correct?
       A. Correct.
       Q. Why didn't you look through that data?
       MR. KINNEY: It's calling for attorney-client privilege information. Don't answer
       the question.
       Q. Will you take your attorney's instruction?
       A. Yes.
       Q. So you understand that Mr. Kinney is your attorney for purposes of this
       subpoena?
       A. Yes.
       Q. Do you also understand that he pays your salary?
       A. He pays me to be his contractor. He does not pay a salary to me.
       (Tauler Dec. ¶ 8, Ex. G, Deposition Transcript of Renee Sommers at 17:3-23.)

       Based on the limited depositions that have occurred to date in this action, it is evident

that Kinney is abusing his position as counsel to protect himself (as a party) against the

disclosure of information from unfavorable third party witnesses. In the interests of fairness, the

Court should disqualify Kinney so that Jowers can obtain relevant discoverable information

without Kinney exerting undue influence over third party witnesses.

       D.      Jowers Has Suffered, and Will Continue to Suffer, Prejudice if Kinney

               Continues to Represent All Kinney Entities.

       Kinney has used his position as counsel, party, competitor, and employer to improperly

impact the proceedings, including, without limitation, asserting attorney-client privilege as to

communications between the Kinney Entities and third parties, threatening former employees

with unrelated legal claims who are important witnesses, and otherwise using discovery for

improper purposes.

       First, Kinney’s role as counsel has made it so that Jowers cannot obtain discovery needed

to defend against the Kinney Entities claims. In one exchange, Kinney refused to allow his

accountant to testify if she looked for documents responsive to a subpoena:




RENEWED MOTION TO DISQUALIFY                                                                     8
        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 12 of 91




       Q. You didn't search your e-mail address for any Kinney Recruiting to see if you
       could provide any documents for today, did you?
       A. No.
       Q. And you did that because Robert Kinney told you not to, right?
       MR. KINNEY: Objection. That's attorney-client privilege information.
       Q. You're also the employer and you're also the defendant, so...
       MR. KINNEY: Okay. But it's not going to get you around the privilege as far as I
       am aware, but if you'd like to certify the question. I mean, take it up.
       (Tauler Dec. ¶ 8, Ex. G, Deposition Transcript of Renee Sommers at 149:4-21.)

       Second, Kinney’s position as a competitor provides improper incentives for Mr. Kinney

to use the discovery process as a way to harm Mr. Jowers’ business. In this regard, the Kinney

Entities have served seventeen subpoenas and thirteen deposition notices in this case – all to law

firms which Mr. Jowers’ does business or employees of Mr. Jowers (Mr. Kinney has not yet

noticed the deposition of Mr. Jowers). The recent deposition of Alexis Lamb, a new hire of

Jowers’ competing recruiting business, and former employee of Kinney Recruiting, is illustrative

why Mr. Kinney should be disqualified.

       Ms. Lamb was deposed for over six hours on subjects bearing no relevance to the

dispute. At the end of the deposition, Mr. Kinney continuously questioned Ms. Lamb regarding

an instance (that occurred approximately ten years ago) where Ms. Lamb testified she felt

humiliated by Mr. Kinney’s treatment of her. (Tauler Dec. ¶ 9, Ex. H, Deposition Transcript of

Alexis Lamb at 223:3-224:24.)(“Did you write your mom an e-mail and tell her how awful you

felt?”). Suffice to say that no independent counsel would have pursued this line of questioning.

Rather, Mr. Kinney’s questioning, as with all aspects of the discovery he was pursued, is

designed to leverage his unique position as competitor, party, and counsel, to cause discomfort to

any party affiliated with Mr. Jowers and prejudice the cause before the Court.




RENEWED MOTION TO DISQUALIFY                                                                    9
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 13 of 91




                                     IV.     CONCLUSION

        For these reasons, the Court should disqualify Robert Kinney as counsel for the Kinney

Entities in this case.



DATED: January 15, 2021                            Respectfully submitted,

                                                   By:    /s/ Robert Tauler
                                                          Robert Tauler, Esq.
                                                          Texas State Bar No. 24122095
                                                          rtauler@taulersmith.com
                                                          Tauler Smith LLP
                                                          100 Congress Ave., Suite 2000
                                                          Austin, TX 78701
                                                          Telephone: (512) 456-8760

                                                   COUNSEL FOR DEFENDANT
                                                   AND COUNTERCLAIMANT
                                                   EVAN P. JOWERS



                             CERTIFICATE OF CONFERRING

        I am counsel for Evan P. Jowers, the moving party. Pursuant to Rule 37(a)(1) of the

Federal Rules of Civil Procedure, I hereby certify that I have in good faith conferred or

attempted to confer with counsel for MWK Recruiting Inc., et al. in this action, in an effort to

obtain without court action the requested answers to interrogatories and productions of

documents and things.

                                                     /s/ Robert Tauler
                                                     Robert Tauler




RENEWED MOTION TO DISQUALIFY                                                                       10
         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 14 of 91




                           DECLARATION OF ROBERT TAULER

        I, Robert Tauler, hereby declare as follows:

        1.      I am counsel of record for Evan P. Jowers in this action.        I have personal

knowledge of the facts stated in this declaration, and if called as a witness, could and would

testify competently to the truth of the facts as stated herein.

        2.      Attached hereto as Exhibit A is a true and correct copy of an email from Robert

Kinney to me dated September 1, 2020.

        3.      Attached hereto as Exhibit B is a true and correct copy of an email from Robert

Kinney to me dated November 5, 2020.

        4.      Attached hereto as Exhibit C is a true and correct copy of an email from Robert

Kinney to me dated November 5, 2020.

        5.      Attached hereto as Exhibit D is a true and correct copy of Evan P. Jowers’s

Notice of Deposition of Recruiting Partners GP, Inc., dated August 24, 2020 which contains the

deposition topics for that entity.

        6.      Attached hereto as Exhibit E is a true and correct copy of Evan P. Jowers’s Notice

of Deposition of Counsel Unlimited LLC dated November 5, 2020 which contains the deposition

topics for that entity.

        7.      Attached hereto as Exhibit F is a true and correct copy of excerpts from the

transcript of the deposition of Peter Gutensohn, conducted on December 9, 2020.

        8.      Attached hereto as Exhibit G is a true and correct copy of excerpts from the

transcript of the deposition of Renee Sommers, conducted on November 9, 2020.

        9.      Attached hereto as Exhibit H is a true and correct copy of excerpts from the

transcript of the deposition of Alexis Lamb, conducted on December 16, 2020.




RENEWED MOTION TO DISQUALIFY                                                                   11
        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 15 of 91




       10.     Attached hereto as Exhibit I are copies of meet and confer emails I had with

opposing counsel from December 31, 2020 until January 15, 2021. Opposing counsel did not

accept my offer to speak telephonically, however, they indicated that they had no further

questions about the present motion and that they would oppose the relief sought. As such, I

believe I have made sufficient efforts to resolve the dispute without Court intervention.



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed at Los Angeles, California on January 15, 2021.


                                                     /s/ Robert Tauler
                                                     Robert Tauler




RENEWED MOTION TO DISQUALIFY                                                                    12
       Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 16 of 91




                               CERTIFICATE OF SERVICE

       I hereby certify that, on January 15, 2021, a true and accurate copy of the foregoing

document was served on all counsel of record via the Court’s CM/ECF system.



                                           /s/ Robert Tauler
                                          Robert Tauler




RENEWED MOTION TO DISQUALIFY                                                             13
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 17 of 91




      !
      !
  EXHIBIT!A!
!   !
                        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 18 of 91




                                                                                                            R be   Ta le < a le @ a le mi h.c m>



Depositions
R be Ki e <robert@kinne pc.com>                                                                                 Tue, Sep 1, 2020 at 12:28 PM
To: Robert Tauler <rtauler@taulersmith.com>
Cc: Ra Mort <ra mort@austinlaw.com>, Katherine Loan on <katherine@kinne recruiting.com>, Robert Kohn <rkohn@taulersmith.com>, Luca Stein
<lstein@taulersmith.com>

 Rob,

 Thanks for our note. How about if we coordinate regarding the depositions in this case to make them more efficient? There are four companies
 Jowers has sued, and I will be the corporate representative for each of them if ou decide to do a 30(b)(6) deposition of each. So far, ou have onl
 noticed a 30(b)(6) deposition on RPGP. We do not think it's appropriate to ask me to be presented for seven hours for each of those 30(b)(6)
 depositions, plus a seven hour deposition of me personall . We think it is appropriate to ask that we coordinate this process and appl some
 reasonable limits.

 Regarding timing, I am not available to be deposed or to present Renee Sommers prior to Wednesda , November 3. With the discover deadline
 being in Februar , this is an earl date and hopefull something can be arranged in November that works for ou. We understand that ou wish to
 insist that we present Ms. Sommers and the RPGP 30(b)(6) deponent in the ver near future, but that's not going to work for us.

 Based on the depositions ou have indicated ou want to take so far, we propose the following arrangemenst:

        1. We will schedule all of the depositions at one time, including the deposition of Renee Sommers which ou have noticed.
        2. The depositions of Kinne Entit deponents, including Renee Sommers, m self, and Michelle (if ou choose to depose her) will occur in
           November (or, if ou prefer, December or Januar or Februar ).
        3. I will be presented during two da s of one week, separated b one da . I will not be required to do two da s back to back.
        4. I will be presented for 6 hours on the record, maximum, for each of the two da s. Thus, ou would get to depose me both for 30(b)(6)
           purposes and as an individual for 12 total hours on the record if ou use the full six hours on each da .
        5. We will count those two da s as two of the ten total depositions ou are permitted to take.
        6. We do not know et when or whether we will depose Jowers. If we do depose him, ou can decide whether ou present him before me or
           after.

 Please let us know our thoughts. We hope that we can agree on this housekeeping.

 Robert E. Kinne , Esq.
 Attorne at Law
 Mobile: +1-512-636-1395

 ____________________________________________________________________________________
 Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
 e   , ea e d     ead i , e   he e de ha      ecei ed i i e   , a d de e e i . A di ib i
                  Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 19 of 91




    he e d c i i     ic    hibi ed.
___________________________________________________________________________________
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 20 of 91




                !
                !
            EXHIBIT!B!
!             !
                       Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 21 of 91




                                                                                                       R be   Ta e < a e @ a e            .c     >



Mee -a d-C         e    e De              T    eL            (MWK . J          e )
R be K e < obe @kinne pc.com>                                                                                         Th , No 5, 2020 a 7:42 PM
To: Robe Ta le < a le @ a le mi h.com>
Cc: "Kohn, Robe " < kohn@ a le mi h.com>, L ca S ein <l ein@ a le mi h.com>, Ra Mo < a mo @a            inla .com>, "T i an L."
< i an@loan on.com>, Vale ie Sa an < a an@ a le mi h.com>

 Robe ,

 We a e in eceip of o no ice of 30(b)(6) depo i ion of Co n el Unlimi ed LLC fo No embe 19. I p o ided ha da e o o a mon h o mo e ago.
 The co eo     hing o do o ld ha e been o confi m ha da e a         ill a ailable.

 We ha e al ead confe ed e en i el on he ma e of ched ling depo i ion of m elf and an 30(b)(6) i ne           e   o   an o depo e, all of hich
  ill be me. Ne e hele , I o ld like o make one mo e a emp o mee and confe i h o . A b ief ecap:

 1. When e poke b phone in ea l J ne, I old o ha I o ld be he 30(b)(6) i ne fo an of he MWK En i ie o             i h o depo e. I old o I
 do no belie e ha I ho ld ha e o be p e en ed fo mo e han 7 ho , o al, e en if o     an o depo e fi e diffe en companie ' 30(b)(6) i ne e .
 The ea on incl de: 1) hi i no a pa ic la l complica ed ca e, (2) he co n e -defendan companie    e e added b Jo e fo d ama ic effec ,
 no beca e of an legi ima e claim again hem; and (3) he 30(b)(6) depo i ion a e, in effec , j a mean fo o o ge o e he 7 ho limi and
 ha e addi ional chance o ha a and b den me. Yo      e pon e a o a ha o belie ed o ho ld be able o ge a lea an addi ional o
 ho ime limi fo each 30(b)(6) i ne    o    an o depo e, gi ing o a o al of 17 ho     o depo e me. I old o ha I o ld hink abo i .

 2. I did hink abo i and p o ided a comp omi e p opo al. On Sep embe 1, and again in he email chain belo , I made a de ailed p opo al hich
   o ld allo   o o depo e 30(b)(6) i ne e fo each compan if o      an , b   o ld limi he o al o o i ho back o back e ion , a o al of
 12 ho .

 3. Yo ejec ed he p opo al and hen, in o   anc ion mo ion la       eek, o made clea ha o belie e o ha e he igh o depo e me fo 42
 ho   if o choo e o do o. I ha e o a     me ha o in en ion i      o e ho e ho . Yo al o clea l belie e o can ca e ho e depo i ion
 h o gh an pa of he di co e pe iod.

 Yo effo he e a e d i en b a de i e o ha a and ob ain ad an age b being able o depo e me m l iple ime , no b an need in he ca e. I
 belie e he p opo al I made b o ejec ed a gene o . Yo ha e ef ed o e en e pond o a e an ea on h o need o ha e o m ch
 ime and h o I need o be b dened b epea ed, ca e ed depo i ion . I appea       e need he Co     o in e ene.

 If o ha e an ea on I migh be mi     ing, ell me. If o a e   illing o p o ide a co n e -p opo al and   o comp omi e and a e he Co       ome
  ime, no i he ime o do i .

 Plea e p o ide a e pon e in i ing o m p opo al b noon omo o . O he i e, e ill ha e no choice b           o mo e fo a p o ec i e o de . The
 offe I made emain open fo no , a lea   n il noon CT omo o . See belo fo he de ail .
                            Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 22 of 91




Robe E. Kinne , E .
A o ne a La
Mobile: +1-512-636-1395

____________________________________________________________________________________
Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
    he e d c i i       ic   hibi ed.
___________________________________________________________________________________


On Mon, Oc 12, 2020 a 11:51 PM Robe Kinne < obe @kinne pc.com> o e:
 I ha e aken g ea pain o i e o a de ailed p opo al ega ding ho e can handle depo i ion and o e pond o o    acc       a ion in   i ing.

  I e       e   he co   e   of a co n e -p opo al in   i ing.

  I do no al o need o ge on a call       i h o and      bjec m   elf e again o o    ab      e.

  Robe E. Kinne , E .
  A o ne a La
  Mobile: +1-512-636-1395

  ____________________________________________________________________________________
  Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
  e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
      he e d c i i       ic   hibi ed.
  ___________________________________________________________________________________


  On S n, Oc 11, 2020 a 9:50 PM Robe Kinne < obe @kinne pc.com> o e:
   Send a co n e -p opo al and he pecific of an di ag eemen in i ing.

    On S n, Oc 11, 2020 a 21:46 Robe Ta le < a le @ a le mi h.com>                 o e:
     M .K      ,

        I       a               a a      a      b      . Ia               a   a                  T   a ,         .

        R b Ta        ,E .
        Ta     S     LLP
        626 W        B ., S        510
        L A        , CA 90017
        (213) 927-9270
             .a         .

        On Wed, Oc 7, 2020 a 8:04 AM Robe Kinne < obe @kinne pc.com>                 o e:
             Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 23 of 91




Robe ,

I ha e looked h o gh all o co e pondence again o check he he he e co ld be an        ea on fo   o     o a   ha I mi ep e en ed he
 eco d of o comm nica ion in m email o o ea lie oda . The e i no .

Yo ha e no e ponded o m email of Oc obe 1 in hich I en o a e i ed e ion of he de ailed p opo al ega ding depo i ion
  ched ling I had fi en on Sep embe 1. Nei he had o e ponded o ha email of Sep embe 1, e cep o ejec i o of hand, impl ing
 ha o had al ead ejec ed " e e al e ion " of he ame p opo al p e en ed b me on phone call        i h o ( hich a n e). We
ha e a ked o epea edl o e pond o he p opo al and o k i h           o ge depo i ion e p in No embe o Decembe , d ing an of
 he nea l 5 hole eek     e ha e offe ed, and o ha e e ponded b impl ched ling depo i ion of RPGP and Renee Somme
  i ho ega d o he need of he ca e o o       ched le o he Local R le and p ac ice . Yo ha e acc ed        of l ing abo o
  ched le ( ee email Sep 16), e o ha e epea ed o e and o e ha e ho ld be illing o "ge on he phone" i h o o " o k
  ome hing o ." Yo mi - ecollec ion of pa call and in l ing, np ofe ional beha io in o al di c   ion o fa e i e ha e a k fo a
   i en e pon e o o p opo al . I no e ha no once ha e o gi en an indica ion of a iming e igenc e i ing o o ake depo i ion
fi e o mo e mon h befo e di co e clo e . In ho , i appea ha o main p po e in p            ing he e ea l depo i ion ha been o
ha a       beca e e old o No embe a he ea lie ime f ame e co ld e fo depo i ion .

We an o o k o a ched le fo depo i ion       i ed o he need of he pa ie and he ched le of he ca e. So fa , o ha e cho en o
con in e o n p co     and fomen e ano he nnece a figh b nila e all ched ling depo i ion on da e       e old o did no o k
fo    , ef ing o comp omi e o e en a e an ea on ha comp omi e i ha mf l o o clien , hen (if o go h o gh i h i ) mo ing fo
 anc ion    hen e do no go along. Yo eem o be ead o a e he Co ' ime i h e ano he mo ion hen impl ag eeing o da e
fo depo i ion in a fe  eek o ld ge he ma e behind      fa e .

Thi   ho ld be a imple ma e .

Re pond o m le e of Oc obe 1, plea e. He e i     he e ba im e   of ha le e again, fo ea e of efe ence:

      Robe ,

      We ha e offe ed fi e epa a e eek d ing No embe and Decembe o cond c depo i ion . I en o a e       pecific p opo al
      abo ho      e co ld ag ee ha he depo i ion be cond c ed. We ha e a ked o fo da e in No embe o Decembe hen Jo e
      co ld be depo ed. Yo ha e no e ponded o an of ha e cep o in i ha e ick i h he depo i ion da e o no iced
       nila e all hich ha e no pa ed.

      No embe i     apidl app oaching. We need o each an ag eemen abo        ho    e a e going fo    a d.

      He e i a    ndo n of o    effo   o da e:

      On Sep embe 1, e p o ided hi p opo al ba ed on he depo i ion       o ha e indica ed o         an o ake o fa , of Renee Somme
      and m elf (a a 30(b)(6) i ne and pe onall ):

      1. We ill ched le all of he depo i ion a one ime, incl ding he depo   i ion of Renee Somme       hich o ha e no iced.
      2. The depo i ion of Kinne En i deponen , incl ding Renee Somme        , m elf, and Michelle (if o choo e o depo e he )   ill
         occ in No embe (o , if o p efe , Decembe o Jan a o Feb a           ).
      3. I ill be p e en ed d ing o da of one eek, epa a ed b one da        . I ill no be e i ed o do o da back o back.
            Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 24 of 91




      4. I ill be p e en ed fo 6 ho on he eco d, ma im m, fo each of he o da . Th , o      o ld ge o depo e me bo h fo 30(b)
         (6) p po e and a an indi id al fo 12 o al ho    on he eco d if o   e he f ll i ho on each da .
      5. We ill co n ho e o da a         o of he en o al depo i ion o a e pe mi ed o ake.
      6. We do no kno      e hen o he he e ill depo e Jo e . If e do depo e him, o can decide he he o p e en him befo e
         me o af e .

      On Sep embe 16, e en he follo ing pda e and pecific p opo ed da e :

            We ha e p e io l offe ed an of he fi    h ee eek in No embe a al e na i e da e . The fi eek of No embe no i
            no longe a ailable. Plea e con ide he he he econd o hi d eek of No embe o k . Addi ionall , an of he fi   h ee
             eek of Decembe o ld o k fo        . Tho e a e i diffe en eek d ing hich o can choo e a da e o depo e M .
            Somme : No embe 9-13, No embe 16-20, No . 30-Dec 4, Dec 7-11, Dec. 14-18. If o need da e in Jan a , le
            kno .

      Ea lie hi  eek, I al o a ked o         hen d ing hi     ime f ame Jo e     co ld be p e en ed. We ecei ed no e pon e o he e
      p opo al o e e .

      Al o, Decembe 8-9    ill no   o k fo        a of no .

      Plea e p o ide a e pon e o he e p opo al .

I hope ha e can ge he e depo i ion ched led a a m all con enien ime in No embe o Decembe . Plea e no e ha , ega dle
of o ho gh on o p opo al ela ed o handling depo i ion o    an o ake, I ha e a ked o no e e al ime fo Jo e '
a ailabili , and o ha e no e ponded i h a ingle op ion.

REK

Robe E. Kinne , E .
A o ne a La
Mobile: +1-512-636-1395

____________________________________________________________________________________
Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
    he e d c i i       ic   hibi ed.
___________________________________________________________________________________


On T e, Oc 6, 2020 a 5:54 PM Robe Ta le < a le @ a le mi h.com>                  o e:
 C       ,

  S    a          ,I a                                                     a                 a              a           a
  R         Pa      GP I   .    a    a        a          S       b    29, 2020                                  .

  Y ,   a    O    b    6. A a            a a ,M .K                a     a        a      a . Ca      ,           a   a       b a
  a   a               ,a I a                                                              -      30(b)(6)                           a   .
              Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 25 of 91




Ia          a a ab                    a              a             a              a                 R         Pa       GP I   .
  a    a         a      S     b   29, 2020                             .

R a     ,

R b Ta        ,E .
Ta     S     LLP
626 W        B ., S     510
L A        , CA 90017
(213) 927-9270
     .a         .

On T e, Oc 6, 2020 a 1:14 PM Robe Kinne < obe @kinne ec i ing.com>           o e:
 Robe ,

  I i Oc obe 6. We ha e offe ed lo of da e fo depo i ion of m elf a 30(b)(6) i ne fo RPGP (and he o he MWK En i ie ) and
  of Renee Somme and of Michelle Kinne if o     an o depo e he . The da e   e p opo ed a j         5 eek f om no . We ha e
  al o a ked o fo da e d ing No embe and Decembe hen e can depo e Jo e . Yo ha e p o ided                  i h no e pon e o he
   han o complain ha e ho ld ha e ho n p af e o no iced depo i ion nila e all fo da e           e old o fa in ad ance did no
    o k. Yo ha e al o no e ponded o o p opo al ega ding ho he depo i ion       ill be handled, incl ding o offe o allo   o o
  depo e me fo p o 12 ho      o e  o da ( epa a ed b one da ), a a combined ingle ime limi fo depo i ion of me pe onall
  and a a 30(b)(6) i ne . Will o plea e op he game and e pond o o p opo al o e can ched le he e depo i ion ?

  Robe Kinne

  Robe E. Kinne , E .
  Kinne Rec i ing LLC

      Office: +1-512-377-1686
      Cell: +1-512-636-1395
      Toll F ee: +1-888-848-5757 701
      Robe @Kinne Rec i ing.com

       .kinne ec i ing.com



  __________________________________________________________________________________________
  Thi comm nica ion ma be p i ileged o con ain confiden ial info ma ion. If i ha been en o o in
  e o , plea e do no ead i , epl o he ende ha o ecei ed i in e o , and dele e i . An di ib ion
  o o he ep od c ion i     ic l p ohibi ed.
  __________________________________________________________________________________________


  On T e, Oc 6, 2020 a 4:07 PM Robe Ta le < a le @ a le mi h.com>          o e:
   C       ,
             Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 26 of 91




C        a             M .M   a ,I a                                        a               b   a                   a
                      . K                            a   .

I                                                a                  a                   a                  a                      R            Pa
GP I     . P a                               a       ,                  a           .

T a               ,

R b Ta        ,E .
Ta     S     LLP
626 W        B ., S           510
L A        , CA 90017
(213) 927-9270
     .a         .

On F i, Oc 2, 2020 a 4:11 PM Ra Mo < a mo @a                      inla .com>        o e:
 Robe ,

    We ha e p o ided man        e e   o ched le all depo i ion . We en ano he e                            e   and pda ed da e of a ailabili    e e da .
    Wh a e o igno ing o         a emp o ched le he e depo i ion ?

    Do o ha e a e pon e o o            e     e   ? Plea e e pond.

    Ra

              On Oc 2, 2020, a 4:48 PM, Robe Ta le < a le @ a le mi h.com>                              o e:

              C           ,

              I                                          a                      a               . P a                   .

              T                                  R           Pa         GP, I   . T a               .

              R a         ,

              R b Ta        ,E .
              Ta     S     LLP
              626 W        B ., S      510
              L A        , CA 90017
              (213) 927-9270
                   .a         .
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 27 of 91




 On Th , Oc 1, 2020 11:47 PM, Ra Mo                                  a mo @a            inla .com    o e:

  I       hi   he depo o       e         i ho      confe ing                ih       on a ailable da e in con a en ion of local    le AT-4?



               Ra




                            A M ND              .M              , III

      <image001.jp
      g>
                               HE                   A           FI      ,        C

                           100 C         NG E      A    E   ·        I E    2000

                           A        IN   ·   E A    · 78701


      A        L   .   (512)-677-6825 R             M           @A          L    .




  The a emen c n ained he ein a e n in ended and d n                                          c n i e an ini n a      an   a        he ma e . The a e n
  in ended  i en be ed, and ma n be elied          n, b                                           an   he e n f       he          e f a iding enal ie ha
  ma be im  ed nde an Fede al a la         he i e.



  CONFIDENTIALITY NOTE: The inf ma i n c n ained in hi e-mail me age i in ended nl f he e nal and c nfiden ial e
    f he eci ien ( ) named ab e. Thi me age ma be an a ne -clien c mm nica i n and/          k    d c and a      ch i
     i ileged and c nfiden ial. If he eade f hi me age i n he in ended eci ien    an agen e     n ible f deli e ing i he
  in ended eci ien ,      a e he eb n ified ha     ha e ecei ed hi d c men in e    and ha an e ie , di emina i n,
  di ib i n, c         ing f hi me age i      ic l  hibi ed. If ha e ecei ed hi c mm nica i n in e , lea e n if
  immedia el b e-mail, and dele e he iginal me age.



  F    : L ca S ein <l ein@ a le mi h.com>
  Se : Th da , Oc obe 1, 2020 6:46 PM
  T : Robe Kinne < obe @kinne ec i ing.com>; Ra Mo < a mo @a inla .com>; T i an L.
  < i an@loan on.com>
  Cc: Robe Ta le < a le @ a le mi h.com>; Vale ie Sa an < a an@ a le mi h.com>; Kohn, Robe
                 Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 28 of 91




                    < kohn@ a le mi h.com>
                    S b ec : Mee -and-Confe L . e RPGP Inc. Depo i ion (MWK . Jo e )



                    Good af e noon,

                    A ached plea e find a mee -and-confe le e f om Robe Ta le .

                    L ca S ein
                    A i an o Robe Ta le

--

Robe E. Kinne , E .
A o ne a La
Mobile: +1-512-636-1395

____________________________________________________________________________________
Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
    he e d c i i       ic   hibi ed.
___________________________________________________________________________________
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 29 of 91




                 !
                 !
             EXHIBIT!C!
!             !
                         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 30 of 91




                                                                                                            R be     Ta e < a e @ a e             .c   >



R :M         -a    -C              D               T      L         (MWK . J                 )
R be K e < obe @kinne c.com>                                                                                               Th , No 5, 2020 a 9:54 PM
To: Robe Ta le < a le @ a le mi h.com>
Cc: "Kohn, Robe " < kohn@ a le mi h.com>, L ca S ein <l ein@ a le mi h.com>, Ra Mo < a mo @a                  inla .com>, Robe Kinne
< obe @kinne c.com>, "T i an L." < i an@loan on.com>, Vale ie Sa an < a an@ a le mi h.com>

 I ill be he 30(b)(6)   i ne   fo an and all of he Kinne en i ie , a I ha e old o      e e al ime , incl ding on o   hone call in J ne   hich o
 fo go abo .

 On Th , No 5, 2020 a 23:40 Robe Ta le < a le @ a le mi h.com>            o e:
  C       ,

   W     M .R       K              30( )(6)                                 C          U         ?

   R       T     ,E .
   T       S    LLP
   626 Wil hi e Bl d., S i e 510
   Lo Angele , CA 90017
   (213) 927-9270
        . a le mi h.com

   On Th , No 5, 2020 a 7:42 PM Robe Kinne < obe @kinne            c.com>       o e:
    Robe ,

       We a e in ecei of o no ice of 30(b)(6) de o i ion of Co n el Unlimi ed LLC fo No embe 19. I         o ided ha da e o o a mon h o mo e
       ago. The co eo    hing o do o ld ha e been o confi m ha da e a         ill a ailable.

       We ha e al ead confe ed e en i el on he ma e of ched ling de o i ion of m elf and an 30(b)(6) i ne e                o   an o de o e, all of
        hich ill be me. Ne e hele , I o ld like o make one mo e a em o mee and confe i h o . A b ief eca :

       1. When e oke b hone in ea l J ne, I old o ha I o ld be he 30(b)(6) i ne fo an of he MWK En i ie o                    i h o de o e. I old
        o I do no belie e ha I ho ld ha e o be e en ed fo mo e han 7 ho , o al, e en if o         an o de o e fi e diffe en com anie ' 30(b)(6)
         i ne e . The ea on incl de: 1) hi i no a a ic la l com lica ed ca e, (2) he co n e -defendan com anie          e e added b Jo e fo
       d ama ic effec , no beca e of an legi ima e claim again hem; and (3) he 30(b)(6) de o i ion a e, in effec , j    a mean fo o o ge o e
        he 7 ho limi and ha e addi ional chance o ha a and b den me. Yo       e on e a o a ha o belie ed o ho ld be able o ge a
       lea an addi ional o ho ime limi fo each 30(b)(6) i ne     o    an o de o e, gi ing o a o al of 17 ho          o de o e me. I old o ha I
         o ld hink abo i .
                    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 31 of 91




2. I did hink abo i and o ided a com omi e o o al. On Se embe 1, and again in he email chain belo , I made a de ailed o o al
  hich o ld allo   o o de o e 30(b)(6) i ne e fo each com an if o an , b    o ld limi he o al o o i ho back o back
 e ion , a o al of 12 ho .

3. Yo ejec ed he o o al and hen, in o          anc ion mo ion la eek, o made clea ha o belie e o ha e he igh o de o e me fo
42 ho    if o choo e o do o. I ha e o a       me ha o in en ion i o e ho e ho . Yo al o clea l belie e o can ca e ho e
de o i ion h o gh an a of he di co e          e iod.

Yo effo he e a e d i en b a de i e o ha a and ob ain ad an age b being able o de o e me m l i le ime , no b an need in he ca e. I
belie e he o o al I made b  o ejec ed a gene o . Yo ha e ef ed o e en e ond o a e an ea on h o need o ha e o
m ch ime and h o I need o be b dened b e ea ed, ca e ed de o i ion . I a ea        e need he Co     o in e ene.

If o ha e an ea on I migh be mi        ing, ell me. If o a e    illing o   o ide a co n e - o o al and   o com omi e and a e he Co
  ome ime, no i he ime o do i .

Plea e o ide a e on e in i ing o m      o o al b noon omo o . O he i e, e ill ha e no choice b              o mo e fo a     o ec i e o de .
The offe I made emain o en fo no , a lea   n il noon CT omo o . See belo fo he de ail .

Robe E. Kinne , E .
A o ne a La
Mobile: +1-512-636-1395

____________________________________________________________________________________
Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
    he e d c i i       ic   hibi ed.
___________________________________________________________________________________


On Mon, Oc 12, 2020 a 11:51 PM Robe Kinne < obe @kinne c.com> o e:
 I ha e aken g ea ain o i e o a de ailed o o al ega ding ho  e can handle de o i ion and o e                 ond o o      acc   a ion in
    i ing.

  I e   e   he co    e   of a co n e - o o al in   i ing.

  I do no al o need o ge on a call   i h o and     bjec m      elf e again o o    ab   e.

  Robe E. Kinne , E .
  A o ne a La
  Mobile: +1-512-636-1395

  ____________________________________________________________________________________
  Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
  e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
      he e d c i i       ic   hibi ed.
  ___________________________________________________________________________________
                Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 32 of 91




On S n, Oc 11, 2020 a 9:50 PM Robe Kinne < obe @kinne c.com> o e:
 Send a co n e - o o al and he ecific of an di ag eemen in i ing.

 On S n, Oc 11, 2020 a 21:46 Robe Ta le < a le @ a le mi h.com>             o e:
  M .K      ,

   I                                          . I                                            T         ,                    .

   R      T      ,E .
   T      S     LLP
   626 W        B ., S      510
   L A        , CA 90017
   (213) 927-9270
        .          .

   On Wed, Oc 7, 2020 a 8:04 AM Robe Kinne < obe @kinne            c.com>     o e:
    Robe ,

       I ha e looked h o gh all o co e ondence again o check he he he e co ld be an         ea on fo       o   o a   ha I mi e e en ed
        he eco d of o comm nica ion in m email o o ea lie oda . The e i no .

       Yo ha e no e onded o m email of Oc obe 1 in hich I en o a e i ed e ion of he de ailed o o al ega ding de o i ion
         ched ling I had fi    en on Se embe 1. Nei he had o e onded o ha email of Se embe 1, e ce o ejec i o of hand,
       im l ing ha o had al ead ejec ed " e e al e ion " of he ame o o al e en ed b me on hone call                 i h o ( hich a
         n e). We ha e a ked o e ea edl o e ond o he o o al and o k i h                      o ge de o i ion e   in No embe o
       Decembe , d ing an of he nea l 5 hole eek            e ha e offe ed, and o ha e e onded b im l ched ling de o i ion of
       RPGP and Renee Somme            i ho ega d o he need of he ca e o o         ched le o he Local R le and ac ice . Yo ha e
       acc ed       of l ing abo o      ched le ( ee email Se 16), e o ha e e ea ed o e and o e ha e ho ld be illing o "ge on
        he hone" i h o o " o k ome hing o ." Yo mi - ecollec ion of a call and in l ing, n ofe ional beha io in o al
       di c    ion o fa e i e ha e a k fo a i en e on e o o                 o o al . I no e ha no once ha e o gi en an indica ion of a
        iming e igenc e i ing o o ake de o i ion fi e o mo e mon h befo e di co e clo e . In ho , i a ea ha o main
            o e in        ing he e ea l de o i ion ha been o ha a         beca e e old o No embe a he ea lie ime f ame e
       co ld e fo de o i ion .

       We an o o k o a ched le fo de o i ion          i ed o he need of he a ie and he ched le of he ca e. So fa , o ha e
       cho en o con in e o n      co     and fomen e ano he nnece a figh b nila e all ched ling de o i ion on da e      e old
        o did no o k fo      , ef ing o com omi e o e en a e an ea on ha com omi e i ha mf l o o clien , hen (if o go
        h o gh i h i ) mo ing fo anc ion    hen e do no go along. Yo eem o be ead o a e he Co ' ime i h e ano he mo ion
         hen im l ag eeing o da e fo de o i ion in a fe     eek   o ld ge he ma e behind fa e .

       Thi   ho ld be a im le ma e .

       Re    ond o m le e of Oc obe 1, lea e. He e i   he e ba im e    of ha le e again, fo ea e of efe ence:
        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 33 of 91




      Robe ,

      We ha e offe ed fi e e a a e eek d ing No embe and Decembe o cond c de o i ion . I en o a e           ecific
        o o al abo ho       e co ld ag ee ha he de o i ion be cond c ed. We ha e a ked o fo da e in No embe o Decembe
       hen Jo e co ld be de o ed. Yo ha e no e onded o an of ha e ce o in i ha e ick i h he de o i ion da e
       o no iced nila e all    hich ha e no  a ed.

      No embe i      a idl a      oaching. We need o each an ag eemen abo                 ho      e a e going fo    a d.

      He e i a     ndo n of o      effo      o da e:

      On Se embe 1, e o ided hi     o o al ba ed on he de o i ion                      o ha e indica ed o          an o ake o fa , of Renee
      Somme and m elf (a a 30(b)(6) i ne and e onall ):

      1. We ill ched le all of he de o i ion a one ime, incl ding he de o i ion of Renee Somme       hich o ha e no iced.
      2. The de o i ion of Kinne En i de onen , incl ding Renee Somme , m elf, and Michelle (if o choo e o de o e he )
          ill occ in No embe (o , if o     efe , Decembe o Jan a o Feb a ).
      3. I ill be e en ed d ing o da of one eek, e a a ed b one da . I ill no be e i ed o do o da back o back.
      4. I ill be e en ed fo 6 ho    on he eco d, ma im m, fo each of he o da . Th , o           o ld ge o de o e me bo h fo
         30(b)(6)     o e and a an indi id al fo 12 o al ho   on he eco d if o      e he f ll i ho    on each da .
      5. We ill co n ho e o da a          o of he en o al de o i ion o a e e mi ed o ake.
      6. We do no kno     e hen o he he e ill de o e Jo e . If e do de o e him, o can decide he he o               e en him
         befo e me o af e .

      On Se embe 16, e en he follo ing                    da e and     ecific   o o ed da e :

               We ha e e io l offe ed an of he fi     h ee eek in No embe a al e na i e da e . The fi                         eek of No embe
               no i no longe a ailable. Plea e con ide he he he econd o hi d eek of No embe o k .                            Addi ionall , an of
                he fi h ee eek of Decembe o ld o k fo       . Tho e a e i diffe en eek d ing hich o                           can choo e a da e o
               de o e M . Somme : No embe 9-13, No embe 16-20, No . 30-Dec 4, Dec 7-11, Dec. 14-18. If                       o need da e in
               Jan a , le   kno .

      Ea lie hi eek, I al o a ked o                hen d ing hi      ime f ame Jo e    co ld be    e en ed. We ecei ed no e      on e o he e
       o o al o e e .

      Al o, Decembe 8-9        ill no     o k fo       a of no .

      Plea e     o ide a e     on e o he e          o o al .

I ho e ha e can ge he e de o i ion ched led a a m all con enien ime in No embe o Decembe . Plea e no e ha ,
 ega dle of o ho gh on o         o o al ela ed o handling de o i ion o an o ake, I ha e a ked o no e e al ime fo
Jo e ' a ailabili , and o ha e no e onded i h a ingle o ion.

REK

Robe E. Kinne , E     .
              Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 34 of 91




A o ne a La
Mobile: +1-512-636-1395

____________________________________________________________________________________
Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
    he e d c i i       ic   hibi ed.
___________________________________________________________________________________


On T e, Oc 6, 2020 a 5:54 PM Robe Ta le < a le @ a le mi h.com>           o e:
 C       ,

  S                   ,I
                  R              P          GP I   .              S          29, 2020                              .

  Y ,             O            6. A                    ,M .K                          . C      ,
                           ,      I                                                  -      30( )(6)
          .

  I                                                                                                       R            P     GP
  I   .                                 S          29, 2020                      .

  R           ,

  R      T      ,E .
  T      S     LLP
  626 W        B ., S             510
  L A        , CA 90017
  (213) 927-9270
       .          .

  On T e, Oc 6, 2020 a 1:14 PM Robe Kinne < obe @kinne ec i ing.com>             o e:
   Robe ,

      I i Oc obe 6. We ha e offe ed lo of da e fo de o i ion of m elf a 30(b)(6) i ne fo RPGP (and he o he MWK
      En i ie ) and of Renee Somme and of Michelle Kinne if o    an o de o e he . The da e  e o o ed a j          5 eek f om
      no . We ha e al o a ked o fo da e d ing No embe and Decembe hen e can de o e Jo e . Yo ha e o ided                       ih
      no e on e o he han o com lain ha e ho ld ha e ho n           af e o no iced de o i ion nila e all fo da e      e old o
      fa in ad ance did no o k. Yo ha e al o no e onded o o        o o al ega ding ho he de o i ion     ill be handled, incl ding
      o offe o allo      o o de o e me fo    o 12 ho   o e    o da ( e a a ed b one da ), a a combined ingle ime limi fo
      de o i ion of me e onall and a a 30(b)(6) i ne . Will o lea e o he game and e ond o o                 o o al o e can
       ched le he e de o i ion ?

      Robe Kinne
     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 35 of 91




Robe E. Kinne , E .
Kinne Rec i ing LLC

  Office: +1-512-377-1686
  Cell: +1-512-636-1395
  Toll F ee: +1-888-848-5757 701
  Robe @Kinne Rec i ing.com

     .kinne ec i ing.com


__________________________________________________________________________________________
Thi comm nica ion ma be i ileged o con ain confiden ial info ma ion. If i ha been en o o in
e o , lea e do no ead i , e l o he ende ha o ecei ed i in e o , and dele e i . An di ib ion
o o he e od c ion i     ic l  ohibi ed.
__________________________________________________________________________________________


On T e, Oc 6, 2020 a 4:07 PM Robe Ta le < a le @ a le mi h.com>              o e:
 C       ,

 C               M .M         ,I
                . K                               .

 I                                                                                                             R
 P        GP I     . P                                   ,                          .

 T          ,

 R      T      ,E .
 T      S     LLP
 626 W        B ., S       510
 L A        , CA 90017
 (213) 927-9270
      .          .

 On F i, Oc 2, 2020 a 4:11 PM Ra Mo < a mo @a            inla .com>   o e:
  Robe ,

     We ha e o ided man e e       o ched le all de o i ion . We en ano he e             e   and   da ed da e of a ailabili
      e e da . Wh a e o igno ing o a em     o ched le he e de o i ion ?

     Do o ha e a e       on e o o   e   e   ? Plea e e   ond.

     Ra
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 36 of 91




   On Oc 2, 2020, a 4:48 PM, Robe Ta le < a le @ a le mi h.com>                                                           o e:

   C                ,

   I                                                                                                               . P                  .

   T                                                     R                        P                GP, I   . T       .

   R                ,

   R      T      ,E .
   T      S     LLP
   626 W        B ., S                      510
   L A        , CA 90017
   (213) 927-9270
        .          .




   On Th , Oc 1, 2020 11:47 PM, Ra Mo                                          a mo @a                inla .com    o e:

       I       hi       he de o o       e         i ho       confe ing                    ih       on a ailable da e in con a en ion of local   le AT-4?



                        Ra




                                     A M ND              .M               , III

           <image001.j
           g>
                                        HE                    A           FI          ,        C

                                    100 C         NG E       A    E   ·        I E        2000

                                    A        IN   ·   E A     · 78701


           A            L   .   (512)-677-6825 R              M           @A              L    .
                        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 37 of 91




                             The a emen c n ained he ein a e n in ended and d n c n i e an            ini n a an a         he ma e . The a e
                             n in ended     i en be ed, and ma n be elied     n, b     an            he e n f he            e f a iding
                              enal ie ha ma be im  ed nde an Fede al a la      he i e.



                             CONFIDENTIALITY NOTE: The inf ma i n c n ained in hi e-mail me age i in ended nl f he e nal and c nfiden ial
                                e f he eci ien ( ) named ab e. Thi me age ma be an a ne -clien c mm nica i n and/           k    d c and a     ch
                             i    i ileged and c nfiden ial. If he eade f hi me age i n he in ended eci ien    an agen e    n ible f deli e ing i
                                 he in ended eci ien ,       a e he eb n ified ha   ha e ecei ed hi d c men in e    and ha an e ie ,
                             di emina i n, di ib i n, c           ing f hi me age i  ic l   hibi ed. If ha e ecei ed hi c mm nica i n in e ,
                               lea e n if     immedia el b e-mail, and dele e he iginal me age.



                             F    : L ca S ein <l ein@ a le mi h.com>
                             Se : Th da , Oc obe 1, 2020 6:46 PM
                             T : Robe Kinne < obe @kinne ec i ing.com>; Ra Mo < a mo @a inla .com>; T i an L.
                             < i an@loan on.com>
                             Cc: Robe Ta le < a le @ a le mi h.com>; Vale ie Sa an < a an@ a le mi h.com>; Kohn, Robe
                             < kohn@ a le mi h.com>
                             S b ec : Mee -and-Confe L . e RPGP Inc. De o i ion (MWK . Jo e )



                             Good af e noon,

                             A ached lea e find a mee -and-confe le e f om Robe Ta le .

                             L ca S ein
                             A i an o Robe Ta le

       --

       Robe E. Kinne , E .
       A o ne a La
       Mobile: +1-512-636-1395

       ____________________________________________________________________________________
       Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
       e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
           he e d c i i       ic   hibi ed.
       ___________________________________________________________________________________
--

Robe E. Kinne , E   .
                     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 38 of 91




A o ne a La
Mobile: +1-512-636-1395

____________________________________________________________________________________
Thi c      ica i  a be i i eged c ai c fide ia i f      a i . If i ha bee e          i
e   , ea e d     ead i , e    he e de ha     ecei ed i i e   , a d de e e i . A di ib i
    he e d c i i       ic   hibi ed.
___________________________________________________________________________________
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 39 of 91




      !
      !
  EXHIBIT!D!
!   !
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 40 of 91




 1                             IN THE UNITED STATES DISTRICT COURT
 2                              FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION
 3
     MWK RECRUITING, INC.
 4
                  Plaintiff,
 5                                                    Civil Action No. 1:18-cv-00444
            v.
 6
     EVAN P. JOWERS, YULIYA
 7   VINOKUROVA, ALEJANDRO VARGAS,
     and LEGIS VENTURES (HK) COMPANY
 8   LIMITED (aka Jowers / Vargas),
 9                Defendants.
10
11   EVAN P. JOWERS

12                Counterclaimant,
13          v.
14
     MWK RECRUITING, INC., ROBERT E.
15   KINNEY, MICHELLE W. KINNEY,
     RECRUITING PARTNERS GP, INC.,
16   KINNEY RECRUITING LLC, COUNSEL
     UNLIMITED LLC, and KINNEY
17   RECRUITING LIMITED
18
                  Counter-defendants.
19
20
21               NOTICE OF DEPOSITION OF RECRUITING PARTNERS GP, INC.
22
     To:   MWK RECRUITING INC. (also known as COUNSEL HOLDINGS INC.), ROBERT E.
23         KINNEY, MICHELLE W. KINNEY, RECRUITING PARTNERS GP, INC., KINNEY
           RECRUITING LLC, COUNSEL UNLIMITED LLC, and KINNEY RECRUITING LIMITED,
24         by and through their attorneys, Tristan C. Loanzon, Esq., Loanzon LLP, 1345 Avenue of the
           Americas, 2nd Floor, New York, NY 10105, tristan@loanzon.com; Raymond W. Mort, III, The
25         Mort Law Firm, PLLC, 100 Congress Avenue, Suite 200, Austin, Texas 78701,
           raymort@austinlaw.com; and Robert E. Kinney, 824 W. 10th Street, Suite 200, Austin, Texas
26
           78701, robert@kinneyrecruiting.com
27
28
                                            1
                   NOTICE OF DEPOSITION OF RECRUITING PARTNERS GP, INC.
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 41 of 91




 1          PLEASE TAKE NOTICE that Evan P. Jowers will take the oral deposition of Recruiting
 2 Partners GP, Inc. at Kim Tindall & Associates 2550 S Interstate 35, Suite 110 Austin, TX 78704 on
 3 September 29, 2020, commencing at 10:00 a.m., and continuing thereafter from day to day until
 4 completed.
         The address of the deponent Recruiting Partners GP, Inc. is:
 5
               c/o Tristan C. Loanzon, Esq., Loanzon LLP, 1345 Avenue of the Americas, 2nd Floor,
 6
         New York, NY 10105, tristan@loanzon.com;
 7             c/o Raymond W. Mort, III, The Mort Law Firm, PLLC, 100 Congress Avenue, Suite 200,
 8          Austin, Texas 78701, raymort@austinlaw.com; and
 9                  c/o Robert E. Kinney, 824 W. 10th Street, Suite 200, Austin, Texas 78701,

10          robert@kinneyrecruiting.com
     Unless otherwise ordered by the Court or stipulated by the parties, the deposition will be taken upon oral
11
     examination before an officer authorized by law to administer oaths. The deposition will be recorded by
12
     stenographic means and by audio/video means.
13
            PLEASE TAKE FURTHER NOTICE that the deponent Recruiting Partners GP, Inc. is required,
14 pursuant to Rule 30(b)(6), to designate and produce at the deposition those of its officers, directors,
15 managing agents, or other person(s) who are most qualified to testify on its behalf as to the matters set
16 forth in Exhibit A to this Notice.
17
      DATED: August 24, 2020                           TAULER SMITH LLP
18
19                                                     By:     /s/ Robert Tauler
                                                               Robert Tauler, Esq.
20                                                             State Bar No. 241964 (California)
                                                               rtauler@taulersmith.com
21                                                             Tauler Smith LLP
                                                               626 Wilshire Blvd., Suite 510
22                                                             Los Angeles, CA 90017
23                                                             Telephone: (213) 927-9270
                                                               Facsimile: (310) 943-1455
24
                                                       COUNSEL FOR DEFENDANT
25                                                     AND COUNTERCLAIMANT
                                                       EVAN P. JOWERS
26
27
28
                                              2
                     NOTICE OF DEPOSITION OF RECRUITING PARTNERS GP, INC.
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 42 of 91




 1                                                EXHIBIT A
 2
 3                                        TOPICS FOR DEPOSITION

 4          1.     The formation, modification or termination of any agreements with Evan P. Jowers,
     whether in writing or otherwise, including (but not limited to) the Associate Recruiter Employment
 5
     Agreement dated as of May l, 2006 between Kinney Recruiting, L.P. (as the “Company”) and Evan
 6
     Jowers (as the “Employee”).
 7          2.     The negotiation of any agreements with Evan P. Jowers, including (but not limited to) the
 8 Associate Recruiter Employment Agreement dated as of May l, 2006.
 9          3.     Any transfers or assignments of any agreements with Evan P. Jowers, whether the

10 transfer or assignment occurred by written instrument or otherwise, including (but not limited to) any
   transfers or assignments of the Associate Recruiter Employment Agreement dated as of May l, 2006.
11
           4.      Any terms and conditions of the employment of Evan P. Jowers, including (but not
12
   limited to) compensation, wages, salaries, bonuses, commissions, health insurance, expense accounts,
13
   profit sharing, or retirement benefits.
14         5.      Any actual or proposed changes to the terms and conditions of the employment of Evan
15 P. Jowers.
16          6.     Any payments to Evan P. Jowers or for his benefit, including (but not limited to) any

17 payments to reimburse him for expenses.
            7.     Any loans or advances of money to Evan P. Jowers, including (but not limited to) any
18
   payments or credits against the balances of those loans and any interest accrued.
19
            8.     Any registration or other disclosure that “Kinney Recruiting, L.P.” was being used as a
20 fictitious business name, including (but not limited to) any registration of such a fictitious name in
21 Florida.
22          9.     Any registration or other disclosure that “Kinney Recruiting, Inc.” was being used as a

23 fictitious business name, including (but not limited to) any registration of fictitious name in Florida.
            10.    Any trade secrets of Kinney Recruiting, L.P. that were ever known by Evan P. Jowers or
24
   disclosed to him.
25
            11.    Any trade secrets of Recruiting Partners, L.P. that were ever known by Evan P. Jowers or
26
   disclosed to him.
27          12.    Any trade secrets of Recruiting Partners GP, Inc. that were ever known by Evan P.
28 Jowers or disclosed to him.
                                              3
                     NOTICE OF DEPOSITION OF RECRUITING PARTNERS GP, INC.
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 43 of 91




 1          13.    Any trade secrets of Kinney Recruiting, Inc. that were ever known by Evan P. Jowers or
 2 disclosed to him.
 3          14.    Any actions taken to preserve the secrecy of any trade secrets of Kinney Recruiting, L.P.,

 4 Recruiting Partners, L.P., Recruiting Partners GP, Inc. and/or Kinney Recruiting, Inc.
          15.      Any databases used to store or retrieve any trade secrets of Kinney Recruiting, L.P.,
 5
   Recruiting Partners, L.P., Recruiting Partners GP, Inc. and/or Kinney Recruiting, Inc.
 6
          16.      Any lawsuits threatened or filed (other than this action against Evan P. Jowers)
 7 ostensibly to remedy or to prevent any misappropriation of the trade secrets of Kinney Recruiting, L.P.,
 8 Recruiting Partners, L.P., Recruiting Partners GP, Inc. and/or Kinney Recruiting, Inc.
 9          17.    Any transfers or assignments, whether the by written instrument or otherwise, of any

10 trade secrets of Kinney Recruiting, L.P., Recruiting Partners, L.P., Recruiting Partners GP, Inc. and/or
   Kinney Recruiting, Inc.
11
           18.     Any transfers or assignments, whether the by written instrument or otherwise, of any
12
   other assets (other than trade secrets) of Kinney Recruiting, L.P., Recruiting Partners, L.P., Recruiting
13
   Partners GP, Inc. and/or Kinney Recruiting, Inc.
14         19.     The formation, creation, organization, capitalization, termination and/or winding-up of
15 Kinney Recruiting, L.P.
16          20.    The formation, creation, organization, capitalization, termination and/or winding-up of

17 Recruiting Partners, L.P.
          21.     The formation, creation, organization, capitalization, termination and/or winding-up of
18
   Recruiting Partners GP, Inc.
19
          22.     The formation, creation, organization, capitalization, termination and/or winding-up of
20 Kinney Recruiting, Inc.
21          23.    The employment policies and practices of Kinney Recruiting, L.P., Recruiting Partners,
22 L.P., Recruiting Partners GP, Inc. and/or Kinney Recruiting, Inc. since January 1, 2005, including (but
23 not limited to) any such policies or practices described in employee handbooks or manuals.
           24.     All steps taken to preserve relevant evidence in this matter, including (but not limited to)
24
   any electronically stored information.
25
           25.     All steps taken to locate responsive documents to requests for production of documents
26
   issued by Evan P. Jowers in this action.
27
28
                                              4
                     NOTICE OF DEPOSITION OF RECRUITING PARTNERS GP, INC.
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 44 of 91




 1
                                         CERTIFICATE OF SERVICE
 2
            I hereby certify that on August 24, 2020, I electronically served the foregoing document by
 3
     email, pursuant to agreement of the parties, addressed as follows to counsel of record:
 4
 5          Robert E. Kinney, Esq.
 6          824 W. 10th St., Suite 200
            Austin, TX 78701
 7          robert@kinneyrecruiting.com

 8          Raymond W. Mort, III, Esq.
            The Mort Law Firm, PLLC
 9          100 Congress Ave., Suite 2000
10          Austin, TX 78701
            raymort@austinlaw.com
11
            Tristan C. Loanzon, Esq.
12          Loanzon LLP
            1345 Avenue of the Americas, 2nd Floor
13
            New York, NY 10105
14          tristan@loanzon.com

15
                                                                  /s/Robert Tauler
16
17
18
19
20
21
22
23
24

25
26
27
28
                                              5
                     NOTICE OF DEPOSITION OF RECRUITING PARTNERS GP, INC.
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 45 of 91




                 !
                 !
             EXHIBIT!E!
!             !
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 46 of 91




                              IN THE UNITED STATES DISTRICT COURT
 1                             FOR THE WESTERN DISTRICT OF TEXAS
 2                                       AUSTIN DIVISION

 3 MWK RECRUITING, INC.
 4               Plaintiff,
                                                     Civil Action No. 1:18-cv-00444
 5         v.
 6 EVAN P. JOWERS, YULIYA
   VINOKUROVA, ALEJANDRO VARGAS,
 7 and LEGIS VENTURES (HK) COMPANY
   LIMITED (aka Jowers / Vargas),
 8
              Defendants.
 9

10
     EVAN P. JOWERS
11
                 Counterclaimant,
12
           v.
13
14 MWK RECRUITING, INC., ROBERT E.
   KINNEY, MICHELLE W. KINNEY,
15 RECRUITING PARTNERS GP, INC.,
   KINNEY RECRUITING LLC, COUNSEL
16 UNLIMITED LLC, and KINNEY
   RECRUITING LIMITED
17
18               Counter-defendants.

19
20
                    NOTICE OF DEPOSITION OF COUNSEL UNLIMITED LLC
21
     To:   MWK RECRUITING INC. (also known as COUNSEL HOLDINGS INC.), ROBERT E.
22
           KINNEY, MICHELLE W. KINNEY, RECRUITING PARTNERS GP, INC., KINNEY
23         RECRUITING LLC, COUNSEL UNLIMITED LLC, and KINNEY RECRUITING LIMITED,
           by and through their attorneys, Tristan C. Loanzon, Esq., Loanzon LLP, 1345 Avenue of the
24         Americas, 2nd Floor, New York, NY 10105, tristan@loanzon.com; Raymond W. Mort, III, The
           Mort Law Firm, PLLC, 100 Congress Avenue, Suite 200, Austin, Texas 78701,
25         raymort@austinlaw.com; and Robert E. Kinney, 824 W. 10th Street, Suite 200, Austin, Texas
26         78701, robert@kinneyrecruiting.com

27
28
                                            1
                      NOTICE OF DEPOSITION OF COUNSEL UNLIMITED LLC
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 47 of 91




 1          PLEASE TAKE NOTICE that Evan P. Jowers will take the oral deposition of Counsel

 2 Unlimited LLC at Kim Tindall & Associates 2550 S Interstate 35, Suite 110 Austin, TX 78704 on
 3 November 19, 2020, commencing at 11:00 a.m. CST, and continuing thereafter from day to day until
 4 completed.
 5          The address of the deponent Counsel Unlimited LLC is:
 6          c/o Tristan C. Loanzon, Esq., Loanzon LLP, 1345 Avenue of the Americas, 2nd Floor, New

 7 York, NY 10105, tristan@loanzon.com;
 8          c/o Raymond W. Mort, III, The Mort Law Firm, PLLC, 100 Congress Avenue, Suite 200,
 9 Austin, Texas 78701, raymort@austinlaw.com; and

10          c/o Robert E. Kinney, 824 W. 10th Street, Suite 200, Austin, Texas 78701,
11 robert@kinneyrecruiting.com

12          Unless otherwise ordered by the Court or stipulated by the parties, the deposition will be taken
13 upon oral examination before an officer authorized by law to administer oaths. The deposition will be
14 recorded by stenographic means and by audio/video means.
15          PLEASE TAKE FURTHER NOTICE that the deponent Counsel Unlimited LLC is required,
16 pursuant to Rule 30(b)(6), to designate and produce at the deposition those of its officers, directors,

17 managing agents, or other person(s) who are most qualified to testify on its behalf as to the matters set
18 forth in Exhibit A to this Notice.

19
     DATED: November 5, 2020                          TAULER SMITH LLP
20
                                                      By:    /s/ Robert Tauler
21
                                                             Robert Tauler, Esq.
22                                                           State Bar No. 241964 (California)
                                                             rtauler@taulersmith.com
23                                                           Tauler Smith LLP
                                                             626 Wilshire Blvd., Suite 510
24                                                           Los Angeles, CA 90017
25                                                           Telephone: (213) 927-9270
                                                             Facsimile: (310) 943-1455
26
                                             COUNSEL FOR DEFENDANT
27                                           AND COUNTERCLAIMANT
                                             EVAN P. JOWERS
28
                                               2
                         NOTICE OF DEPOSITION OF COUNSEL UNLIMITED LLC
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 48 of 91




 1                                                EXHIBIT A

 2                                       TOPICS FOR DEPOSITION
 3         1.      The formation, modification or termination of Counsel Unlimited LLC.
 4         2.      All contracts between Counsel Unlimited LLC and Evan P. Jowers (“Jowers”), including,
 5 but not limited to: (1) the “Promissory Note” dated November 1, 2012 referenced in paragraph 185 of
 6 the Second Amended Complaint and attached as part of Exhibit 6 to the Second Amended Complaint;

 7 (2) the “Revolving Loan Agreement” dated December 29, 2012, referenced in paragraph 37 of the
 8 Second Amended Complaint and attached as part of Exhibit 6 to the Second Amended Complaint; and
 9 (3) the “Security Agreement” dated October 15, 2012, attached as part of Exhibit 6 to the Second

10 Amended Complaint. These agreements shall be referred to as the “Counsel Unlimited Contracts.”
11         3.      The identity of all persons or entities who helped draft the Counsel Unlimited Contracts.
12         4.      Any transfers or assignments of the Counsel Unlimited Contracts, whether the transfer or
13 assignment occurred by written instrument or otherwise, including (but not limited to) any transfers or
14 assignments of the Promissory Note, Revolving Loan Agreement or Security Agreement from Counsel
15 Unlimited LLC to MWK Recruiting LLC on January 31, 2017, as alleged in paragraph 41 of the Second
16 Amended Complaint, and any subsequent assignments or agreements pertaining to the Counsel

17 Unlimited Contracts.
18         5.      The method by which “advances” were made under the under the Counsel Unlimited
19 Contracts by Counsel Unlimited LLC or any other entity to Jowers.
20         6.      The manner by which interest, late fees, or any additional fees were calculated and
21 assessed to Jowers for any advances made under the Counsel Unlimited Contracts by Counsel Unlimited

22 LLC or any other entity to Jowers.
23         7.      The collateral for the Counsel Unlimited Contracts, including any security interest
24 provided by Jowers to Counsel Unlimited LLC or any of its assignees.
25         8.      The manner by which payments to Counsel Unlimited LLC from Jowers were made
26 under the under the Counsel Unlimited Contracts by Counsel Unlimited LLC or any other entity to
27 Jowers.
28
                                              3
                        NOTICE OF DEPOSITION OF COUNSEL UNLIMITED LLC
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 49 of 91




 1         9.       The identity of all persons or entities who helped manage, distribute, calculate, or initiate

 2 “advances” or “loans” under the Counsel Unlimited Contracts.
 3         10.      The identity of all persons or entities who helped manage, calculate, or assess collection
 4 of interest and additional fees under the Counsel Unlimited Contracts.
 5         11.      The identity of all persons or entities who helped manage, calculate, assess or categorize
 6 payments from Jowers relating to the Counsel Unlimited Contracts.

 7         12.      The manner in which the amount of $48,535.98 was calculated as “balance outstanding
 8 under the Jowers Line of Credit” as of the date of Jowers resignation, as alleged in paragraph 190 of the
 9 Second Amended Complaint.

10         13.      The identity of all persons or entities that calculated that the amount of $48,535.98 was
11 “balance outstanding under the Jowers Line of Credit” as of the date of Jowers resignation, as alleged in

12 paragraph 190 of the Second Amended Complaint.
13         14.      All of the ways that Jowers “breached the terms of the note” as alleged in paragraph 191
14 of the Second Amended Complaint.
15         15.      The manner in which it was determined when the Counsel Unlimited Contracts became
16 “due in full.”

17         16.      The manner in which the “offsets, payments and credits” were calculated as alleged in
18 paragraph 192 of the Second Amended Complaint, including the amount of offsets, the amount of

19 payments, and the amount of credits, including the date when such offsets, payments and credits were
20 assessed and applied.
21         17.      The identity of all persons or entities that calculated the “offsets, payments and credits”
22 asserted in paragraph 192 of the Second Amended Complaint.
23
24
25

26
27
28
                                               4
                         NOTICE OF DEPOSITION OF COUNSEL UNLIMITED LLC
          Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 50 of 91




 1

 2                                     CERTIFICATE OF SERVICE
 3         I hereby certify that on November 5, 2020, I electronically served the foregoing document by
 4 email, pursuant to agreement of the parties, addressed as follows to counsel of record:
 5
           Robert E. Kinney, Esq.
 6         824 W. 10th St., Suite 200
 7         Austin, TX 78701
           robert@kinneyrecruiting.com
 8
           Raymond W. Mort, III, Esq.
 9         The Mort Law Firm, PLLC
           100 Congress Ave., Suite 2000
10
           Austin, TX 78701
11         raymort@austinlaw.com

12         Tristan C. Loanzon, Esq.
           Loanzon LLP
13         1345 Avenue of the Americas, 2nd Floor
           New York, NY 10105
14
           tristan@loanzon.com
15
16                                                              /s/Robert Tauler
17
18

19
20
21

22
23
24
25

26
27
28
                                              5
                        NOTICE OF DEPOSITION OF COUNSEL UNLIMITED LLC
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 51 of 91




                 !
                 !
             EXHIBIT!F!
!             !
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 52 of 91


      1   I   HE  I ED        A E   DI   IC C
          F    HE E E         DI    IC   F E A
      2   A   I DI I I
          CI I AC I        . 1:18-C -00444
      3
               K EC I I G, I C.,
      4        AI IFF

      5    .

      6   E A   . J E ,       I A
           I K     A, A EJA D     A GA ,
      7   A D EGI    E    E (HK) C     A
           I I ED (AKA J E     / A GA ),
      8   DEFE DA
                                                                  /
      9
          E A     . J E ,
     10   C      E C AI A ,

     11    .

     12      K EC I I G, I C.,    BE    E.
          KI E , ICHE E . KI E ,
     13     EC I I G A     E  G , I C.,
          KI E     EC I I G   C, C    E
     14       I I ED   C, A D
          KI E     EC I I G I I ED,
     15   C     E -DEFE DA
                                               /
     16    IDE C FE E CE DE   I I    F E E G E   H
          DA E:          DECE BE 9, 2020
     17    E      E :    K I E    I E E
             ACE:        A    A IE A EA ED IDE C FE E CE
     18

     19

     20

     21

     22

     23

     24

     25
     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 53 of 91
                     166367                           G                 12-09-2020                  103


 1           A       A                                                       ?

 2                               ,                .        I        .

 3           A                   .        I

 4                                                                                              A                 --

 5       A           .

 6                   D

 7 A                                                      '                                 '

 8                       ?

 9           A               ,                            1,500.         I           I

10               .

11                                       .        D

12                                                                                              ?

13           A       I                            .

14                                       .

15                   I           I                                           $254,433.77,

16                                   ?

17           A               .        I                    I'       -- I             I'                           77

18        .

19                                                                                                        ?

20           A                                                  ,        .

21                   H                                                                                        ?

22           A

23 --                                                     '                                         .

24                   A                        I                                  I

25                                            ?
     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 54 of 91
                 166367                       G                     12-09-2020                            104


 1           A                            .

 2                    .       A       E :                                   .                     ,             , I

 3                        '

 4                                                          .

 5                                                                              ,       . K       .

 6                   B            . KI            E :

 7                   D                . K

 8      --

 9           A       I'                                                                       '

10                                .

11                    . KI            E :          I            '

12                            .

13                    .       A       E :          A                        .

14                   HE       I       E       :        A                            ?

15                    .       A       E :               '                       .

16                   HE       I       E       :                 .

17               C                    E           E :       H

18           .   J                                          .           F           ,     . G             , I

19                                                                  '

20

21                                                      .

22                    .       A       E :                   .                       . G               ,

23                            ,                                                           ,

24

25
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 55 of 91




      !
      !
  EXHIBIT!G!
!   !
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 56 of 91




           Transcript of the Testimony of
                   Renee Sommers


                            Date:
                   November 09, 2020



                           Case:
      MKW RECRUITING vs EVAN P. JOWERS
     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 57 of 91


   Renee Sommers                                                      November 09, 2020
                                                                                Page 17


·1· computer, correct?
·2· · · ·A.· · Correct.
·3· · · ·Q.· · And you didn't look through that data in response to
·4· the documents we requested for today, correct?
·5· · · ·A.· · Correct.
·6· · · ·Q.· · Why didn't you look through that data?
·7· · · · · · · · · MR. KINNEY:· It's calling for attorney-client
·8· privilege information.
·9· · · · · · · · · Don't answer the question.
10· · · ·Q.· · Will you take your attorney's instruction?
11· · · ·A.· · Yes.
12· · · ·Q.· · So you understand that Mr. Kinney is your attorney
13· for purposes of this subpoena?
14· · · ·A.· · Yes.
15· · · ·Q.· · Do you also understand that he pays your salary?
16· · · ·A.· · He pays me to be his contractor.· He does not pay a
17· salary to me.
18· · · ·Q.· · Okay.
19· · · · · · ·And did he tell you how to respond to certain
20· questions?
21· · · ·A.· · No.
22· · · ·Q.· · Have you ever signed a declaration for this case?
23· · · ·A.· · Not that I'm aware of.
24· · · ·Q.· · Well, how did you prepare for today?
25· · · ·A.· · I read through the subpoena, and read through the

   Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
   210-697-3400                                                             210-697-3408
                                                                                       YVer1f
  Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 58 of 91


Renee Sommers                                                      November 09, 2020
                                                                            Page 141




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
210-697-3400                                                             210-697-3408
                                                                                    YVer1f
  Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 59 of 91


Renee Sommers                                                      November 09, 2020
                                                                            Page 142




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
210-697-3400                                                             210-697-3408
                                                                                    YVer1f
     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 60 of 91


   Renee Sommers                                                      November 09, 2020
                                                                               Page 149


·1· underlying data for the QuickBooks, right, so if someone --
·2· like do you have expense reports in there too?
·3· · · ·A.· · Yes.· Bank, credit card statements, receipts.
·4· · · ·Q.· · What about if there's a wire transfer, is that
·5· information kept in the DropBox too?
·6· · · ·A.· · It's usually given to me via e-mail.
·7· · · ·Q.· · Okay.
·8· · · ·A.· · Or when I get one of the bank statements on here.
·9· · · ·Q.· · You didn't search your e-mail address for any Kinney
10· Recruiting to see if you could provide any documents for today,
11· did you?
12· · · ·A.· · No.
13· · · ·Q.· · And you did that because Robert Kinney told you not
14· to, right?
15· · · · · · · · · MR. KINNEY:· Objection.
16· That's attorney-client privilege information.
17· · · ·Q.· · You're also the employer and you're also the
18· defendant, so...
19· · · · · · · · · MR. KINNEY:· Okay.· But it's not going to get
20· you around the privilege as far as I am aware, but if you'd
21· like to certify the question.· I mean, take it up.
22· · · · · · · · · MR. TAULER:· I'm not sure what you mean by
23· "certify the question."
24· · · · · · · · · MR. KINNEY:· If you want to move to compel her
25· to answer that question, you may do that, but I'm not going to

   Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
   210-697-3400                                                             210-697-3408
                                                                                       YVer1f
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 61 of 91




      !
      !
  EXHIBIT!H!
!   !
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 62 of 91
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 63 of 91
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 64 of 91
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 65 of 91
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 66 of 91




                  !
                  !
              EXHIBIT!I!
!              !
                Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 67 of 91




                                                                       R b    Ta    < a    @a             .c   >



RE: Motion to Disqualif
Ra M     < a mo @a inla .com>                                                      F i, Jan 15, 2021 a 4:27 AM
To: Robe Ta le < a le @ a le mi h.com>
Cc: Robe Kinne < obe @kinne c.com>, Vale ie Sa an < a an@ a le mi h.com>, T i an Loan on
< i an@loan on.com>, L ca S ein <l ein@ a le mi h.com>


 Robe ,



 If he belo i he e en of o claim fo o ba i o mo e o di    alif , e ill ce ainl o o e o     e e a      o
 a e ion , hich mi cha ac e i e he e en de c ibed, do no o a mo ion o di    alif o o ing co n el.




 Ra




                  A MOND   . MO , III



                   HE        A   FI     ,   C
                Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 68 of 91




                  100 CONG   E     A   E   SUITE 2000

                  A   IN     E A       78701



 A    La .c    (512)-677-6825 Ra M         @A   La .c




The a emen c n ained he ein a e n in ended and d n        c n i e an ini n a      an   a     he ma e . The a e n
in ended     i en be ed, and ma n be elied     n, b           an   he e n f       he       e f a iding enal ie ha ma
be im    ed nde an Fede al a la      he i e.



CONFIDENTIALITY NOTE: The inf ma i n c n ained in hi e-mail me age i in ended nl f he e nal and c nfiden ial e f
 he eci ien ( ) named ab e. Thi me age ma be an a ne -clien c mm nica i n and/           k  d c and a     ch i   i ileged
and c nfiden ial. If he eade f hi me age i n he in ended eci ien     an agen e     n ible f deli e ing i  he in ended
 eci ien ,    a e he eb n ified ha      ha e ecei ed hi d c men in e   and ha an e ie , di emina i n, di ib i n,
c    ing f hi me age i      ic l   hibi ed. If  ha e ecei ed hi c mm nica i n in e , lea e n if      immedia el b e-mail,
and dele e he iginal me age.




F    : Robe Ta le < a le @ a le mi h.com>
S : F ida , Jan a 15, 2021 3:05 AM
T : Ra Mo < a mo @a inla .com>
Cc: Robe Kinne < obe @kinne c.com>; Vale ie Sa an < a an@ a le mi h.com>; T i an Loan on
< i an@loan on.com>; L ca S ein <l ein@ a le mi h.com>
S b c : Re: Mo ion o Di  alif
                 Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 69 of 91




An e inline belo . Plea e call me hi  o ld be mo e effec i e. I o ld a ecia e a f e h a con ide ing ha e o k
in he ame comm ni . Yo can eco d he call if o deem i nece a o kee a eco d. I hone l hink M . Kinne
 ho ld bo o . I don   an o make hi mo ion b con in all a king me e ion i no eall        ha I con ide a mee
and confe . Le j      o o k i o . I am f ee n il noon acific on F ida .



Robe Ta le , E      .

Ta le Smi h LLP

626 Wil hi e Bl d. S i e 510

Lo Angele , CA 90017

    . a le mi h.com




      On Jan 14, 2021, a 11:54 AM, Ra Mo < a mo @a                   inla .com>       o e:



      Robe ,



      Fo    a e , lea e e          ond o he follo ing e       e   fo mo e info ma ion:



           1. Wha       i ne   a       h ea ened   iha   i?

Pe e G en ohn

Plea e o ide all ch h ea           a     o claim e e made. We ha e        e io    l   e      e ed hi info ma ion and ha e no
ecei ed a e on e.
                     Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 70 of 91




See m 12/31/2020 email belo         in ed.

            2. Plea e iden if     ih      ecifici    ho   M . Kinne i ab         ing he a o ne /clien   ela ion hi .

The e i no a o ne /clien ela ion hi be een M . Kinne and he Kinne En i ie . The a e one he ame. Kinne i al o
co n el fo hi em lo ee and hi d a con ac o / i ne e . Conflic abo nd. He i al o h ea ening hi fo me
em lo ee in de o i ion .

            3. Wha fo ging of a igna            eae o         alking abo ? Plea e e      lain.

Com a e Dk 247-1         i h Renee Somme            de o i ion a Pg 41



MR. TAULER: I'll no e ha he            i ne     a

3 looking a M . Kinne .

4      Q.   Yo       igned i   i h a en, igh ?

5      A.   I don' emembe , b          I al a       ign e e    hing       ih

6 a en.

7      Q.   Yo don' emembe              igning hi decla a ion? I           a

8 le    han      o    eek ago. Do o ha e a bad memo                   o

9    ome hing?

10               MR. KINNEY: Objec ion.

11     Q.   Do o ha e           oblem      ih o       memo ?

12     A.   No.

13     Q.     So do o      emembe        igning a decla a ion         o    eek

14 ago fo hi ca e?

15     A.   Ye .
                   Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 71 of 91




16    Q.    Did o        ign   i h a bl e en o a black en?

17    A.   I don' kno . P obabl black.

18    Q.    Did o        ign a all?

19    A.   I don' emembe .

20    Q.    B      o do emembe           canning i in and ending i o

21 M . Kinne , co ec ?

22              MR. KINNEY: Objec ion; mi cha ac e i ing he

23 e imon .

24    A.   Ye .

25    Q.    And o o            in ed i   , o   ead i , o     igned i



1 and o    canned i in; i       ha igh ?

2               MR. TAULER: And I'll no e ha he            i ne

3 looked a M . Kinne again.

4     A.   Ye




           4. Ho    i    e e en ing him elf ab     e of he a o ne /clien ela ion hi ?

Thi i no    ha I        gge ed o I don      nde   and.
                    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 72 of 91




               5. Wha e e en a ion of M . Jo e   ae o    alking abo ?

Kinne     ed a fo me em lo ee called Mo gan Wa en in. 2006. Kinne a e ed a f a d claim again M . Wa en on
behalf of M . Jo e    i ho M . Jo e kno ledge o con en . I all blicl a ailable and ob io l M . Kinne kno
 ha he did, o I belie e hi i    e ho ld be clo ed.


               6. Plea e   o ide an engagemen ag eemen      o ing o     claim.

The e    a none      hich i   ha make   he cond c im o e - among o he ea on .



Wha info ma ion a e o con ending M . Kinne ob ained in 2006 ha he i no            ing again   M . Jo e ?



Jo e     igna      e on he em lo men ag eemen , hile he e e en ed

Jo e in he Wa en ca e. Al o, o ho ldn be ed b o fo me la e , ho i al o o                        fo me em lo e , ho i
al o o  a da lende , e c. Thi i a conflic of in e e , immo al and ne hical.



I enco age o o call me if o ha e an mo e e ion . O he            i e I ill a     me ha o      mee and confe i clo ed
and Kinne  ill no i hd a  ol n a il . He need a la e .




        - Ra



                               A MOND   . MO , III

         <image001.j g>
                  Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 73 of 91




                                            HE                      A       FI        ,       C

                                        100 CONG           E       A    E    SUITE 2000

                                        A        IN        E A          78701


    A   nLa c m                                       Ra M              A    nLa c m




T        a             c       a        d       a                           d d       a dd        c       a           a     a     a            a   . T       a
        d d                        b       d, a d a                     b         d       ,b          a                                    a   d         a           a   a
b             d    d       a           F d a a a                                  .




CONFIDENTIALITY NOTE: T                                        a        c    a d                 - a     a            d d                     a a dc    d        a
     c     ( ) a d ab    .T                                        a        a b a a                -c  c         ca    a d/              d c a da     c               d
a dc     d   a.I     ad                                             a                           d d c         a a                 b      d                        d d
  c    ,     a     b        d                          a            a         c           d     d c            a d    a a             ,d      a   ,d    b         ,
c                a        c                                    b    d. I          a           c    d  c         ca              ,   a                da          b - a ,
a dd             a      a .




F    : Robe Ta le < a le @ a le mi h.com>
S : Th da , Jan a 14, 2021 1:12 PM
T : Ra Mo < a mo @a inla .com>
Cc: Robe Kinne < obe @kinne c.com>; Vale ie Sa an < a an@ a le mi h.com>; T i an Loan on
< i an@loan on.com>; L ca S ein <l ein@ a le mi h.com>
S b c : Mo ion o Di  alif



Co n el,
           Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 74 of 91




In an effo o e ha   all of he o ible a     o e ol e he i    e of M . Kinne e e en ing all he Kinne
En i ie, co ld o lea e confi m ha M . Kinne   ill no ol n a il   i hd a f om he ca e?



A I ha e        a ed, M . Jo e doe no ha         e ne co n el, o he e i no one fo o o confe i h b me. I
   o ld like   o di c      hi , b if o don        an o, lea e a o. We fi info med o of hi mo ion o e
   o eek       ago, and gi en M . Kinne e        a ic beha io o e he la  e e al da , e ha e no choice b o
file in o de    o o ec he in eg i of he          oceeding.



A e e , feel f ee o call me. We can eco d he call if o ha e an conce n abo            eaking o me.



Thank o fo         o       co   e   and   ofe   ionali m,



Robe Ta le , E         .

Ta le Smi h LLP

626 Wil hi e Bl d. S i e 510

Lo Angele , CA 90017

     . a le mi h.com




        On Jan 6, 2021, a 9:21 AM, Ra Mo < a mo @a               inla .com>   o e:
        Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 75 of 91




Robe ,



Plea e                 in o ch         i h ne              co n el fo Jo e .



- Ra



                                     A MOND                . MO , III

    <image001.j g>

                                     HE                      A       FI   ,    C

                                 100 CONG              E     A   E   SUITE 2000

                                 A        IN           E A       78701


    A    nLa c m                               Ra M              A   nLa c m




T     a            c     a       d             a                  d d a dd c                 a           a           a   a         a   .
T     a                d d                         b          d, a d a   b d            ,b           a
    a d            a         a       a b                     d d a F d a a a                     .




CONFIDENTIALITY NOTE: T       a    c                                  a d        - a     a             d d                        a a d
c   d  a            c   ( ) a d ab                                   .T      a      a b a a          -c    c               ca   a d/
      d c a da    c          da dc                                   d  a.I       ad             a                          d d c
a a           b     d                                                d d c     ,     a     b         d       a           a    c  d
d c           a d a a        ,d                                      a  ,d  b      , c                           a         c      b d. I
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 76 of 91




    a       c    d       c       ca             ,    a                   da       b   - a ,a dd            a
    a   .




F     : Robe Ta le < a le @ a le mi h.com>
S    : Wedne da , Jan a 6, 2021 10:45 AM
T : Ra Mo < a mo @a inla .com>
Cc: Robe Kinne < obe @kinne c.com>; Vale ie Sa an < a an@ a le mi h.com>;
T i an Loan on < i an@loan on.com>; L ca S ein <l ein@ a le mi h.com>
S b c : Re: Re e fo E en ion - Jo e ' Re on e o 6 h RFP




C           ,


O
                             ,                                       P            G               .
                                                    M .K                          C                                '
                                                               2019
                             only
                                                           ,
2019. A , R                  K                                                /
R     S     '                                                        ,                                         ,
       K                             ,                         M .S                      . A      ,K
          J                              2006                                 M

            J        ,                                           ,
             /                           . I
                     . I         '                                                                     .
    Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 77 of 91




O                       ,I                                                           . P
                                               ,
    . I                        A                                        I                            ,
  I                I
CO ID. I                           ,I                                                        .


               ,


R                      ,E .

          S            LLP

626 W          e B d., S            e 510
L     A      e e , CA 90017

(213) 927-9270
       ta lersmith com


On Th , Dec 31, 2020 a 6:10 PM Ra Mo < a mo @a                    inla .com>          o e:

    Robe ,



    Look like he        i ne       a co     e amined. Plea e e   lain       ha he in imida ion i .
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 78 of 91




Al o, lea e iden if ALL i ne   e and ALL ac   of in imida ion o con end ha ha
occ ed o e can f ll add e      i.



The ea on    e an o confe i h he ne local co n el i        e     ell e fo h in J dge
A in o de . To be e en mo e clea , I belie e local co n el ill be ofe ional and
 ea onable. F he , e ill mo likel e ol e he i        e o a e e ing. Pe ha no in
he a o en i ion.



Al o, befo e he e i an hone call i h he ne    local co n el, e an o kno e lici l all
g o nd and fac al a e ion o con end           o o       o i ion ega ding an mo ion o
di    alif .



Thank ,



Ra




      On Dec 31, 2020, a 5:56 PM, Robe Ta le < a le @ a le mi h.com>        o e:


      A                   RED. P                                  '
                      .
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 79 of 91




    R                  ,E .

              S        LLP
    626 W            e B d., S          e 510

    L     A       e e , CA 90017
    (213) 927-9270

           ta lersmith com


    On Th , Dec 31, 2020 a 3:29 PM Ra Mo <ra mor                 a s nla com>   o e:

        Robe ,



        Al o, lea e le kno    ha i ne ha been in ima ed b M . Kinne and                ha
        ac ion o con end con i ed an a e ed in imida ion.



    Pe e G          en    hn - he e i                 ne e am le.


              Q          .D
                                                  ?

              AI          .P                                              .

              QI I                      $254,433.77,                      ?

              AN .I           I' -- I        I'             77      .
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 80 of 91




             Q                                                         ?

             AN                      ,   .

             QH                                                            ?

             A                                                                      --
                  '                              .

             QA             I                I                                                   ?

             AP             .

             MR. A LER: O                    .O              ,                 ,I            '
                                                                               .
                                                       ,M .K       .

             B MR. KINNE :

             QD         M .K                                                        --

             A I'                                       '                                .

    (D                           P       G                   103:11-104:10.)



         Wi h e       ec o local co n el, ill Jo e           be com iling            i h J dge A       in o de ?



    I d n' kn      h M .J e        ldn' c m l   i haC
    O de . In an ca e, e a e a ealing ha      i n f he
    O de ,    i likel  n' be de e mined f    me ime.


         We e e a M&C i h he ne                      local co n el on each of he e i                 e befo e   e
         concl de he e i an im a e.
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 81 of 91




    Wh ? Can              lea e elab       a e?


      I belie e local co n el and I ill be able o e ol e each of he e i   e   i ho
      b dening he Co f he .



    Y   belie e ha R be              Kinne            ld i hd a if l cal
    c n el e e      gge              i ? Can            lea e elab a e n
     ha ?




      Im e     o i i e nei he J dge Pi man no J dge A        in   an   o ee ano he
      non-me i ba ed mo ion in hi ca e - no do e.



    I can nl a       me ha R be Kinne d e n'      an   be
    di    alified, b    ha i n g      nd      e i . We all
    ha e a d         c m l   i h he la   en e fai
        ceeding .




      Thank ,



      Ra
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 82 of 91




           On Dec 31, 2020, a 5:14 PM, Robe Ta le <r a ler            a lersmi h com>
            o e:


           C     e,



           (1) We i e d fi e a Re e ed M i      Di    a if R be Ki e a
           c    e ba ed   hi a e e      de a h i D 217-1 a ag a h 12 ha he
           " a he       e       h had a    e i d af i g each ag ee e a i e i

            he e e a        i ." We i         a e he a g e     ha hi a e e , a g
             i h hi   ii     ha he i be he            de    e f a f he Ki e
           E i ie ( ega d e     f     ic) a e hi a ece a         i e . We i a
           a g e ha M . Ki e ' d a e e e a i c ea e a c f ic f i e e a d
            ha he h d be di        a ified f    hi ea     a e . We i a a g e ha
           M . Ki e ha       ed hi      ea c       e a d a      i i ida e i e e
           a d ha he h d be di          a ified     hi ba i a e .

           (2) The C   a ed             ee a d c       fe   ega di g he P     ed P   ec i e
           O de .

           P                                                            R
           M           D           ,
                           (1)   (2),              .

           H                       ,


           R                ,E .
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 83 of 91




                     S      LLP
           626 W          e B d., S       e 510

           L     A      e e , CA 90017

           (213) 927-9270
                    ta lersmith com


           On Th , Dec 31, 2020 a 2:34 PM Ra Mo <ra mor         a s nla com>   o e:

               Robe ,



               Plea e e fo h he i     e    o belie e need o be add e   ed.



               Ra




                      On Dec 31, 2020, a 4:28 PM, Robe Ta le
                      <r a ler a lersmi h com> o e:


                      H R         ,
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 84 of 91




                  I
                        . I                     ,
                                         J      A       ' D     18 O      .
                  A                                               ?


                              ,


                  R                    ,E .

                            S         LLP
                  626 W             e B d., S   e 510

                  L     A         e e , CA 90017
                  (213) 927-9270

                         ta lersmith com


                  On Th , Dec 31, 2020 a 1:32 PM Robe Kinne
                  <rober kinne pc com> o e:




                      We a e no o o ed o a 7 da e en ion n il ne
                      F ida , Jan a 8, fo o ini ial e on e ; ho e e , d e o he
                      im ending clo e of fac di co e and he fac ha he e
                       emain ignifican ga in ha Jo e ha       od ced o fa in
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 85 of 91




                     e on e o o di co e      e e , e a e no able o ag ee o
                    an e en ion be ond ne   F ida a hi ime.



                    Can o     da e   on he a    of Jo e adding local co n el
                     e he Co ' ecen o de ? If e can ge a mee and confe
                    on he ched le i h him o he ne    eek, hen e ha     e
                    can ag ee o a f he e en ion i h ome g a an ee abo
                     ha ill be od ced b Jo e and b      hen i ill be
                      od ced.



                    I ho e o ha e a afe and heal h Ne     Yea .


                    R be E. K e , E .
                    A    e a La
                    M b e: +1-512-636-1395


                    ______________________________
                    ______________________________
                    ________________________
                    Thi c         ica i     a be i i eged c ai c     fide ia
                    i f   a i . If i ha bee e             i
                    e   , ea e d         ead i , e      he e de ha      ecei ed
                    i i e    , a d de e e i . A di ib i
                        he e d c i i           ic     hibi ed.
                    ______________________________
                    ______________________________
                    _______________________



                    ---------- Fo a ded me age ---------
                    F om: R b      K      <rober kinne recr i ng com>
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 86 of 91




                    Da e: Th , Dec 31, 2020 a 10:37 AM
                    S bjec : F d: Re e fo E en ion - Jo e ' Re   on e   o
                    6 h RFP
                    To: Robe Kinne <rober kinne pc com>




                    R be E. K       e ,E .
                    K e Rec            LLC

                       Off ce: +1-512-377-1686
                       Ce : +1-512-636-1395
                      Toll F ee: +1-888-848-5757 701
                       Robert Kinne Recr i ng com
                        kinne recr i ng com




                    ______________________________
                    ______________________________
                    ______________________________
                    Thi comm nica ion ma be i ileged o con ain confiden ial
                    info ma ion. If i ha been en o o in
                    e o , lea e do no ead i , e l o he ende ha o ecei ed
                    i in e o , and dele e i . An di ib ion
                    o o he e od c ion i        ic l ohibi ed.
                    ______________________________
                    ______________________________
                    ______________________________
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 87 of 91




                    On Wed, Dec 30, 2020 a 6:56 PM Vale ie Sa an
                    < sar an a lersmi h com> o e:

                      Hello M . Kinne ,



                      A o kno , Jo e ' e on e o MWK' i h e of
                       e e  fo   od c ion of doc men a e d e omo o . Can
                      Jo e lea e ge a en da e en ion o e ond?



                      Tha          ,



                      Va e ie Sa a



                      Associate   Tauler Smith LLP

                      626 Wil hi e B   le a d, S i e 510 Los Angeles, California 90017

                      (213) 927-9270      vsaryan taulersmith.com




                      ᐧ
                                         Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 88 of 91




                                                                                                                                                                          <       @         .   >



RE: Motion to Disqualif
           <              @              .         >
  :                     <           @                      .     >
C :        K             <          @                  .        >,           <   @   .      >,         L       <      @         .   >, L           <      @           .       >


       ,



                          M.K                                                                                   .




                              A MOND         . MO , III



                               HE              A           FI    ,       C

                           100 CONG      E     A   E       SUITE 2000

                           A        IN   E A       78701


  A    L       .        (512)-677-6825 R       M           @A        L   .




 The a emen con ained he ein a e no in ended o and do no con i e an opinion a            o an    a o o he ma e . The a e no in ended o     i en o be   ed, and ma no be elied pon, b   o o an o he p
 a oiding penal ie ha ma be impo ed nde an Fede al a la o o he i e.



 CONFIDENTIALITY NOTE: The info ma ion con ained in hi e-mail me age i in ended onl fo he pe onal and confiden ial e of he ecipien ( ) named abo e. Thi me age ma be an a o ne -clien com
 and a  ch i p i ileged and confiden ial. If he eade of hi me age i no he in ended ecipien o an agen e pon ible fo deli e ing i o he in ended ecipien , o a e he eb no ified ha o ha e ecei
 ha an e ie , di emina ion, di ib ion, o cop ing of hi me age i      ic l p ohibi ed. If o ha e ecei ed hi comm nica ion in e o , plea e no if immedia el b e-mail, and dele e he o iginal me a




 F     :                       <      @          .                       >
      :F           ,J           15, 2021 3:39 AM
                             Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 89 of 91




  :       M     <       @              .       >
C :           K     <       @              .       >;             <       @   .   >;       L        <        @   .       >; L   <    @   .   >
          :   :M        D



C         ,



B                                    M.K                              .



M.K                                                F          ,                                     (906).



M.K                                                                                                25.



M.K                         -E             M                  J       ,                                  .



F     ,                          ,                      M.K                            A       L                     (          ).
Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 90 of 91
                                                 Case 1:18-cv-00444-RP Document 254 Filed 01/15/21 Page 91 of 91




A                                                        M.K                                                              K         E   . A   M .L
                                                                                    . M.K                                 . A   ,         M .L
                                         . M.K                                                        .       M.K
                                                                          M.K                                 . M.K                           M.K
               .                                             .



A                  ,I                                                    M.K                    . L                   .



A         ,I                                                                                              .



                        ,E           .

                       LL

626                    B         .          510

L     A                , CA 90017

      .                      .




                   J        14, 2021,            11:58 AM,       M   <     @    .   >   :



                        ,



           A                         ,                                                      ,                                                  M.K   .
